Exhibit 10.7

BANK OF AMERICA AUTO TRUST 2012-1

SECOND AMENDED AND RESTATED

TRUST AGREEMENT

between

BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC,

as the Depositor

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as the Owner Trustee

Dated as of April 18, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      1   

SECTION 1.1.

 

Capitalized Terms

     1   

SECTION 1.2.

 

Other Interpretive Provisions

     2   

ARTICLE II

  ORGANIZATION      2   

SECTION 2.1.

 

Name

     2   

SECTION 2.2.

 

Office

     2   

SECTION 2.3.

 

Purposes and Powers

     2   

SECTION 2.4.

 

Appointment of the Owner Trustee

     3   

SECTION 2.5.

 

Initial Capital Contribution of Trust Estate

     3   

SECTION 2.6.

 

Declaration of Trust

     3   

SECTION 2.7.

 

Organizational Expenses; Liabilities of the Holders

     4   

SECTION 2.8.

 

Title to the Trust Estate

     4   

SECTION 2.9.

 

Representations and Warranties of the Depositor

     4   

SECTION 2.10.

 

Situs of Issuer

     5   

ARTICLE III

  CERTIFICATES AND TRANSFER OF CERTIFICATES      5   

SECTION 3.1.

 

Initial Ownership

     5   

SECTION 3.2.

 

Authentication of the Certificates

     6   

SECTION 3.3.

 

Form of the Certificate

     6   

SECTION 3.4.

 

Registration of the Certificates

     6   

SECTION 3.5.

 

Transfer of the Certificate

     6   

SECTION 3.6.

 

Lost, Stolen, Mutilated or Destroyed Certificates

     10   

SECTION 3.7.

 

Appointment of the Certificate Paying Agent

     11   

ARTICLE IV

  ACTIONS BY OWNER TRUSTEE      12   

SECTION 4.1.

 

Prior Notice to Certificateholder with Respect to Certain Matters

     12   

SECTION 4.2.

 

Action by Certificateholder with Respect to Certain Matters

     12   

SECTION 4.3.

 

Action by Certificateholder with Respect to Bankruptcy

     12   

SECTION 4.4.

 

Restrictions on Certificateholder’s Power

     12   

SECTION 4.5.

 

Acts of Certificateholders; Majority Control

     13   

ARTICLE V

  APPLICATION OF TRUST FUNDS; CERTAIN DUTIES      13   

SECTION 5.1.

 

Application of Trust Funds

     13   

SECTION 5.2.

 

Sarbanes-Oxley Act

     14   

SECTION 5.3.

 

Signature on Returns

     14   

SECTION 5.4.

 

Accounting and Reports to Certificateholders, the Internal Revenue Service and
Others

     14   

SECTION 5.5.

 

Method of Payment

     15   

SECTION 5.6.

 

Certificate Distribution Account

     15   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI

  AUTHORITY AND DUTIES OF OWNER TRUSTEE      15   

SECTION 6.1.

 

General Authority

     15   

SECTION 6.2.

 

General Duties

     16   

SECTION 6.3.

 

Action upon Instruction

     16   

SECTION 6.4.

 

No Duties Except as Specified in this Agreement or in Instructions

     17   

SECTION 6.5.

 

No Action Except under Specified Documents or Instructions

     17   

SECTION 6.6.

 

Restrictions

     17   

SECTION 6.7.

 

Administrative Duties

     17   

SECTION 6.8.

 

Relevant Trustee

     20   

SECTION 6.9.

 

Reporting

     21   

ARTICLE VII

  CONCERNING OWNER TRUSTEE      21   

SECTION 7.1.

 

Acceptance of Trusts and Duties

     21   

SECTION 7.2.

 

Preservation of Information; Communications to Certificateholders

     23   

SECTION 7.3.

 

Statements to Certificateholders

     23   

SECTION 7.4.

 

Notice of Events of Default

     24   

SECTION 7.5.

 

Representations and Warranties

     24   

SECTION 7.6.

 

Reliance; Advice of Counsel

     24   

SECTION 7.7.

 

Not Acting in Individual Capacity

     25   

SECTION 7.8.

 

The Owner Trustee May Own Notes

     25   

SECTION 7.9.

 

Rule 144A Information

     25   

ARTICLE VIII

  COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE      26   

SECTION 8.1.

 

Owner Trustee’s Fees and Expenses

     26   

SECTION 8.2.

 

Indemnification

     26   

SECTION 8.3.

 

Payments to the Owner Trustee

     26   

ARTICLE IX

  TERMINATION OF TRUST AGREEMENT      27   

SECTION 9.1.

 

Termination of Trust Agreement

     27   

SECTION 9.2.

 

Dissolution of the Issuer

     27   

SECTION 9.3.

 

Limitations on Termination

     27   

ARTICLE X

  SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES      27   

SECTION 10.1.

 

Eligibility Requirements for the Owner Trustee

     27   

SECTION 10.2.

 

Resignation or Removal of the Owner Trustee

     28   

SECTION 10.3.

 

Successor Owner Trustee

     28   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 10.4.

 

Merger or Consolidation of the Owner Trustee

     29   

SECTION 10.5.

 

Appointment of Co-Trustee or Separate Trustee

     29   

ARTICLE XI

  MISCELLANEOUS      30   

SECTION 11.1.

 

Amendments

     30   

SECTION 11.2.

 

No Legal Title to Trust Estate in Certificateholder

     32   

SECTION 11.3.

 

Limitations on Rights of Others

     32   

SECTION 11.4.

 

Notices

     32   

SECTION 11.5.

 

Severability

     32   

SECTION 11.6.

 

Separate Counterparts

     33   

SECTION 11.7.

 

Successors and Assigns

     33   

SECTION 11.8.

 

No Petition

     33   

SECTION 11.9.

 

Information Request

     34   

SECTION 11.10.

 

Headings

     34   

SECTION 11.11.

 

GOVERNING LAW

     34   

SECTION 11.12.

 

Waiver of Jury Trial

     34   

SECTION 11.13.

 

Form 10-D and Form 10-K Filings

     35   

SECTION 11.14.

 

Form 8-K Filings

     35   

SECTION 11.15.

 

Information to Be Provided by the Owner Trustee

     35   

SECTION 11.16.

 

Indemnification

     36   

EXHIBIT A

  FORM OF CERTIFICATE   

EXHIBIT B

  FORM OF CERTIFICATE INVESTOR REPRESENTATION LETTER   

EXHIBIT C

  FORM OF NOTICE OF REQUESTS TO REPURCHASE RECEIVABLES   

EXHIBIT D

  FORM OF REGISTRATION OF CERTIFICATE TRANSFER DIRECTION LETTER   

 

iii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TRUST AGREEMENT is made as of April 18, 2012 (as from
time to time amended, supplemented or otherwise modified and in effect, this
“Agreement”) between BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC, a
Delaware limited liability company, as the depositor (the “Depositor”), and
WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association with
trust powers, as the owner trustee (“Wilmington Trust” and in such capacity the
“Owner Trustee”).

RECITALS

WHEREAS, the Depositor, the Administrator and Wilmington Trust Company, as owner
trustee (“WTC”) entered into that certain Trust Agreement dated as of
October 15, 2009 (the “Original Trust Agreement”), pursuant to which the Issuer
(as defined below) was created;

WHEREAS, the original certificate of trust of the Issuer was filed with the
Secretary of State of the State of Delaware (the “Secretary of State”) on
October 15, 2009, and was amended by a certificate of amendment to the
certificate of trust of the Issuer filed with the Secretary of State on
April 12, 2011 changing the Issuer’s name from “Bank of America Auto Trust
2010-3” to “Bank of America Auto Trust 2011-1”;

WHEREAS, WTC resigned as owner trustee and Wilmington Trust was appointed as
successor pursuant to an Instrument of Resignation, Appointment and Acceptance
dated as of February 16, 2012, among the Depositor, WTC and Wilmington Trust;

WHEREAS, on February 16, 2012, the Depositor, the Administrator and Wilmington
Trust entered into an amendment and restatement of the Original Trust Agreement
(the “Amended and Restated Trust Agreement”), pursuant to which the name of the
Issuer was changed to “Bank of America Auto Trust 2012-1”;

WHEREAS, on February 16, 2012, Wilmington Trust filed an Amended and Restated
Certificate of Trust (the “Certificate of Trust”) with the Secretary of State;

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to further amend and restate the Amended and Restated Trust Agreement;

NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale Agreement dated as
of the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale Agreement”) between the Issuer and the
Depositor, as the same may be amended, modified or supplemented from time to
time.

 

     

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

SECTION 1.2. Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f) references to any law or regulation refer to
that law or regulation as amended from time to time and include any successor
law or regulation; and (g) references to any Person include that Person’s
successors and assigns.

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The trust created under the Original Trust Agreement shall be
known as “Bank of America Auto Trust 2012-1” (the “Issuer”), in which name the
Owner Trustee may conduct the business of such trust, make and execute contracts
and other instruments on behalf of such trust and sue and be sued.

SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Certificateholder, the Depositor
and the Administrator.

SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a) to issue the Notes pursuant to the Indenture and to issue the Certificates,
pursuant to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates, to pay interest on and principal of the Notes to the Noteholders
and to make distributions to the Certificateholder;

(b) to acquire the motor vehicle receivables and related property from the
Depositor pursuant to the terms of the Sale Agreement, to make or cause to be
made deposits to and withdrawals from the Collection Account, the Principal
Distribution Account, the Certificate Distribution Account and the Reserve
Account and to pay the organizational, start-up and transactional expenses of
the Issuer to the extent not paid by the Depositor;

 

   2   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(c) to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholder any portion of the Trust Estate released from the lien of, and
remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate.

The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement or the
other Transaction Documents.

SECTION 2.4. Appointment of the Owner Trustee. Upon the execution of this
Agreement, the Owner Trustee shall continue as trustee of the Issuer to have all
the rights, powers and duties set forth herein.

SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, the Depositor sold, assigned, transferred, conveyed
and set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Depositor, as of such date, of the
foregoing contribution, which shall constitute the initial Trust Estate.

SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholder, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Act and that (i) this Agreement constitute the governing
instrument of such statutory trust and (ii) for United States federal, state and
local income, franchise and value added tax purposes, the Issuer shall be
treated as a grantor trust of the type described in Treasury Regulation section
301.7701-4(c), with the assets of the Issuer being the Receivables and other
assets held by the Issuer, and the Notes being non-recourse debt of the
Certificateholder(s), provided that if it is successfully asserted by the
appropriate tax authorities the Issuer is not properly characterized as a
grantor trust of the type described in Treasury Regulation section
301.7701-4(c), the Issuer shall be treated, for United States federal, state and
local income, franchise and value added tax purposes, as (A) a disregarded
entity if there is only one beneficial owner of the Certificates and any Notes
that are treated as equity in the Issuer, or (B) a partnership (other than an
association or publicly traded partnership taxable as a corporation) if there is
more than one beneficial owner of the Certificates and any Notes that are
treated as equity in the Issuer, with the assets of the partnership being the
Receivables and other assets held

 

   3   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

by the Issuer, the partners of the partnership being the Certificateholders and
the holders of the Notes that are treated as equity in the Issuer, and the
remaining Notes constituting indebtedness of the partnership. The parties agree
that, unless otherwise required by appropriate tax authorities, the Issuer will
file or cause to be filed annual or other necessary tax returns, reports and
other forms consistent with the foregoing characterization of the Issuer for
United States federal, state and local income, franchise and value added tax
purposes. No election will be made by or on behalf of the Issuer to be
classified as an association taxable as a corporation for United States federal
income tax purposes. Effective as of the date hereof, the Owner Trustee shall
have all rights, powers and duties set forth herein and in the Statutory Trust
Act with respect to accomplishing the purposes of the Issuer. The Owner Trustee
filed the Certificate of Trust and the Certificates of Amendment with the
Secretary of State of the State of Delaware as required by Section 3810(a) of
the Statutory Trust Act. Notwithstanding anything herein or in the Statutory
Trust Act to the contrary, it is the intention of the parties hereto that the
Issuer constitute a “business trust” within the meaning of Section 101(9)(A)(v)
of the Bankruptcy Code.

SECTION 2.7. Organizational Expenses; Liabilities of the Holders.

(a) The Depositor shall pay organizational expenses of the Issuer as they may
arise.

(b) No Certificateholder (including the Depositor, if the Depositor is or
becomes a Certificateholder) shall have any personal liability for any liability
or obligation of the Issuer.

SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

SECTION 2.9. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee that:

(a) Existence and Power. The Depositor is a Delaware limited liability company
validly existing and in good standing under the laws of the State of Delaware
and has, in all material respects, full power and authority to own its assets
and operate its business as presently owned or operated, and to execute, deliver
and perform its obligations under the Transaction Documents to which it is a
party. The Depositor has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would materially and adversely affect
the ability of the Depositor to perform its obligations under the Transaction
Documents and the Underwriting Agreement.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Depositor of each Transaction Document to which it is a party and the
Underwriting Agreement (i) have been duly authorized by all necessary action on
the part of the Depositor and (ii) do not violate or constitute a default under
(A) any applicable law, rule or regulation, (B) its organizational instruments
or (C) any material indenture or material agreement or instrument to which the
Depositor is a party or by which its properties are bound (other than violations
of such laws, rules, regulations, indenture or agreements which do not affect
the legality, validity or enforceability of

 

   4   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

any of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Depositor’s ability to perform its obligations under, the Transaction Documents
to which it is a party and the Underwriting Agreement).

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Depositor of any Transaction Document
or the Underwriting Agreement other than UCC filings and other than
(i) approvals and authorizations that have previously been obtained and filings
which have previously been made and (ii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
ability of the Depositor to perform its obligations under the Underwriting
Agreement or the Transaction Documents to which it is a party.

(d) Binding Effect. Each of the Transaction Documents to which the Depositor is
a party and the Underwriting Agreement constitutes the legal, valid and binding
obligation of the Depositor enforceable against the Depositor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting creditors’ rights generally and,
if applicable, the rights of creditors of limited liability companies from time
to time in effect or by general principles of equity or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity.

(e) No Proceedings. There are no actions, orders, suits or Proceedings pending
or, to the knowledge of the Depositor, threatened against the Depositor before
or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement, any of the other Transaction Documents or
the Underwriting Agreement, (ii) seek to prevent the issuance of the Notes or
the Certificates or the consummation of any of the transactions contemplated by
this Agreement, any of the other Transaction Documents or the Underwriting
Agreement or (iii) seek any determination or ruling that would materially and
adversely affect the performance by the Depositor of its obligations under this
Agreement, any of the other Transaction Documents or the Underwriting Agreement.

SECTION 2.10. Situs of Issuer. The Issuer shall be located and administered in
the State of Delaware (it being understood that the Issuer may have bank
accounts located and maintained outside of Delaware).

ARTICLE III

CERTIFICATES AND TRANSFER OF CERTIFICATES

SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificates, the Depositor is the sole beneficiary of the
Issuer; and on the Closing Date, upon the issuance of the initial Certificate,
the Depositor will no longer be a beneficiary of the Issuer, except to the
extent that the Depositor is the Holder of such Certificate.

 

   5   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

SECTION 3.2. Authentication of the Certificates.

(a) Concurrently with the sale of the Purchased Assets to the Issuer pursuant to
the Sale Agreement, the Owner Trustee shall cause the initial Certificate to be
executed on behalf of the Issuer, authenticated and delivered to the Depositor,
and signed by any vice president, secretary, any assistant secretary, treasurer
or any assistant treasurer of the Owner Trustee, without further corporate
action by the Depositor.

(b) The Certificates shall represent 100% of the beneficial interest in the
Issuer and shall, to the fullest extent permitted by applicable law, be fully
paid and nonassessable.

SECTION 3.3. Form of the Certificate. The initial Certificate, upon issuance,
will be a typewritten, definitive Certificate, substantially in the form of
Exhibit A hereto and shall be registered in the name of “Bank of America Auto
Receivables Securitization, LLC” or its nominee as the initial registered owner
thereof.

SECTION 3.4. Registration of the Certificates. The Owner Trustee, in its
capacity as “Certificate Registrar” shall maintain at its office referred to in
Section 2.2, or at the office of any agent appointed by it and approved in
writing by the Certificateholders at the time of such appointment, a register
(the “Certificate Register”) for the registration and transfer of any
Certificate, and the Owner Trustee or such agent shall promptly notify the
Indenture Trustee of any change in the registered ownership of a Certificate.
Prior to the presentment for registration of transfer of any Certificate, the
Owner Trustee and the Indenture Trustee or any agent of the Owner Trustee or the
Indenture Trustee may treat the Person in whose name any Certificate is
registered (as of the applicable Record Date) as the owner of such Certificate
for the purpose of receiving distributions on such Certificate and for all other
purposes whatsoever. For the avoidance of doubt, the records maintained by the
Owner Trustee in the Certificate Register with respect to each Certificate and
its related registered owner are intended to cause the Certificates to be issued
in registered form, within the meaning of Treasury Regulation section
5f.103-1(c), and shall record (a) the Percentage Interest in all of the assets
of and the right to distributions from, the Issuer evidenced by each Certificate
and (b) all distributions made to each Certificateholder with respect to the
Issuer’s assets.

SECTION 3.5. Transfer of the Certificate. (a) Any Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
related Certificate; provided, that:

(i) (a) such transferee is either an Affiliate of the Depositor or (b) (1) is a
Qualified Institutional Buyer, (2) is aware that the sale of the Certificates to
it is being made in reliance on the exemption from registration provided by Rule
144A, and (3) is acquiring the Certificates for its own account or for one or
more accounts, each of which is a Qualified Institutional Buyer, and as to each
of which the owner exercises sole investment discretion or for resale pursuant
to Rule 144A;

 

   6   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(ii) such transferee understands that the Certificates will bear the applicable
legends set forth in Section 3.5(g);

(iii) such transferee understands that the Certificates are being offered only
in a transaction not involving any public offering in the United States within
the meaning of the Securities Act, none of the Certificates have been or will be
registered under the Securities Act, and, if in the future the transferee
decides to offer, resell, pledge or otherwise transfer the Certificates, such
Certificates may only be offered, resold, pledged or otherwise transferred in
accordance with this Agreement and the applicable legend on such Certificates
set forth below;

(iv) such transferee understands that an investment in the Certificates involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances. The transferee has had access to such
financial and other information concerning the Issuer and the Certificates as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Certificates. The transferee has such
knowledge and experience in financial and business matters that the transferee
is capable of evaluating the merits and risks of its investment in the
Certificates, and the transferee and any accounts for which it is acting are
each able to bear the economic risk of the holder’s or of its investment;

(v) such transferee will not offer, transfer, pledge, sell or otherwise dispose
of the Certificates or any interest in the Certificates to any Person in any
manner, or solicit any offer to buy, transfer or otherwise dispose of the
Certificates or any interest in the Certificates from any Person in any manner,
or make any general solicitation by means of general advertising or in any other
manner, or take any other action that would constitute a distribution of the
Certificates under the Securities Act or that would render the disposition of
the Certificates a violation of Section 5 of the Securities Act or any other
applicable securities laws or require registration pursuant thereto, and will
not authorize any Person to act on its behalf, in such manner with respect to
the Certificates;

(vi) the Owner Trustee and the Issuer determine in their sole discretion that
the transfer complies with the requirements of clauses (d) and (e) of this
Section 3.5;

(vii) such Certificate may not be acquired by or for the account of or with the
assets of a Benefit Plan or a governmental, non-U.S. or church plan which is
subject to Similar Law;

 

   7   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(viii) the transferee (other than the Initial Purchaser) provides a Certificate
Investor Representation Letter substantially in the form of Exhibit B; and

(ix) such transferee acknowledges that the Issuer, the Owner Trustee, the
Initial Purchaser and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties and agreements in this Section 3.5
and agrees that if any of the acknowledgements, representations, warranties or
agreements made by it in connection with its purchase of the Certificates are no
longer accurate, the transferee will promptly notify the Issuer, the Owner
Trustee and the Initial Purchaser.

Each Certificateholder will represent and warrant that it is not (and will not
be) a Benefit Plan or a governmental, non-U.S. or church plan which is subject
to Similar Law and is not (and will not be) accepting or holding such
Certificate (or any interest therein) on behalf of or with assets of a Benefit
Plan or a governmental, non-U.S. or church plan which is subject to Similar Law.
The Owner Trustee shall have no duty to independently determine that the
requirement in (vi) above is met and shall incur no liability to any Person in
the event the Certificateholder does not comply with such restrictions. Subject
to the transfer restrictions contained herein and in the Certificates, any
Certificateholder may transfer all or any portion of the Percentage Interest
evidenced by such Certificate upon surrender thereof to the Owner Trustee
accompanied by the documents required by this Section. Such transfer may be made
by a registered Certificateholder in person or by his attorney duly authorized
in writing upon surrender of the Certificate to the Owner Trustee accompanied by
(a) a written instrument of transfer in the form of the “Assignment” attached to
the Form of Certificate attached hereto as Exhibit A and with such signature
guarantees and evidence of authority of the Persons signing the instrument of
transfer as the Owner Trustee may reasonably require, (b) an executed direction
letter regarding registration of such transfer in the form attached hereto as
Exhibit D, and (c) the documents required by Sections 3.5(a)(viii) and 3.5(e)
hereof. Promptly upon the receipt of such documents and receipt by the Owner
Trustee of the transferor’s Certificate, the Owner Trustee shall record the name
of such transferee as a Certificateholder and its Percentage Interest in the
Certificate Register and issue, execute and deliver to such Certificateholder a
Certificate evidencing such Percentage Interest. In the event a transferor
transfers only a portion of its Percentage Interest, the Owner Trustee shall
register and issue to such transferor a new Certificate evidencing such
transferor’s new Percentage Interest and shall issue, execute and deliver to
such transferee a new Certificate evidencing such transferee’s Percentage
Interest. Subsequent to each transfer of beneficial interest and upon the
issuance of the new Certificate or Certificates, the Owner Trustee shall cancel
and destroy the Certificate surrendered to it in connection with such transfer.
The Owner Trustee may treat, for all purposes whatsoever (other than for
purposes of clauses (d) and (e) of this Section 3.5), the Person in whose name
any Certificate is registered as the sole owner of the Percentage Interest
evidenced by such Certificate.

(b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.

 

   8   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless the transferee has certified to the Owner Trustee that such
transfer does not violate any of the transfer restrictions stated herein
including, but not limited to clauses (d) and (e) of this Section 3.5. The Owner
Trustee shall not be liable to any Person for registering any transfer based on
such certifications.

(d) No transfer shall be permitted if such transfer is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Code section 7704 and any proposed, temporary or
final Treasury regulations thereunder.

(e) Each registered owner of and, if different, each owner of a beneficial
interest in, a Certificate that is a “United States person” (as defined in Code
section 7701(a)(30)) shall deliver to the Owner Trustee, the Administrator and
the Certificate Paying Agent two properly completed and duly executed originals
of U.S. Internal Revenue Service Form W-9 (or applicable successor form)
certifying that it is not subject to backup withholding. Each registered owner
of and, if different, each owner of a beneficial interest in, a Certificate that
is not a “United States person” shall deliver to the Owner Trustee, the
Administrator and the Certificate Paying Agent two properly completed and duly
executed originals of U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI
(or applicable successor forms) and a statement certifying that such non-U.S.
Person is not a “controlled foreign corporation” described in Code section
881(c)(3)(C). The applicable Internal Revenue Service forms required to be
delivered, as described above, shall be delivered on or prior to the date on
which a Certificateholder becomes a Certificateholder under this Agreement and
from time to time thereafter as prescribed by applicable law or upon the request
of the Certificate Paying Agent.

Each purchaser, beneficial owner and subsequent transferee of a Certificate or
an interest therein shall provide to the Issuer and the Owner Trustee, on or
prior to, and after, the date of its acquisition of a Certificate or beneficial
interest, any information requested by the Issuer and the Owner Trustee as is
necessary (as determined in the sole discretion of the Issuer or the Owner
Trustee, as applicable) for the Issuer and the Owner Trustee to determine the
obligations of any party under this Agreement pursuant to Code sections
1471-1474 (the “FATCA Provisions”), including whether such purchaser, beneficial
owner or transferee is a U.S. Person or a non-U.S. person, and if such
purchaser, beneficial owner or transferee is a non-U.S. person whether it is a
foreign financial institution (“FFI”) as defined in Code section 1471(d)(4) or a
non-financial foreign entity as defined in Code section 1472(d) (“non-FFI”).

If a purchaser, beneficial owner or transferee of a Certificate is, or would be,
a FFI, such FFI shall represent (or shall be deemed by acceptance of its
Certificate or interest therein to represent) to the Issuer and Owner Trustee
that it has met (or will meet as soon as applicable guidance is issued by the
IRS) the reporting requirements of Code section 1471(b) (“FFI Reporting
Obligations”), and such FFI shall further represent and agree that it shall
continue to meet its FFI Reporting Obligations and has not made (and will not
make) the election to be withheld upon pursuant to Code section 1471(b)(3). If a
purchaser, beneficial owner or transferee of a Certificate is, or would be, a
non-FFI such non-FFI shall, when applicable law requires a non-FFI to meet the
reporting requirements of Code section 1472(b) either (i) represent (or shall be
deemed by acceptance of its Certificate or interest therein to represent) to

 

   9   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

the Issuer and Owner Trustee that it does not have (or will not have as soon as
applicable guidance is issued by the U.S. Internal Revenue Service) any
substantial United States owners within the meaning of Code section
1472(b)(1)(A) or (ii) provide to the Issuer and Owner Trustee the name, address,
and taxpayer identification number of each of its substantial United States
owners and any other information required by Code section 1472.

Each purchaser, beneficial owner and subsequent transferee of Certificates or an
interest therein will be required or deemed to acknowledge that the Issuer may
provide such information and any other information concerning its investment in
the Certificates to the U.S. Internal Revenue Service. In addition, each
purchaser, beneficial owner and subsequent transferee of Certificates or an
interest therein will be required or deemed to understand and acknowledge that
the Issuer has the right, hereunder, to withhold on any beneficial owner of an
interest in a Certificate that fails to comply with the foregoing requirements.

(f) If a Responsible Officer of Owner Trustee becomes aware that (1) a transfer
or attempted or purported transfer of any Certificate or interest therein was
consummated in compliance with the provisions of this Section 3.5 on the basis
of a materially incorrect certification from the transferor or purported
transferee, (2) a transferee failed to deliver to the Owner Trustee the
certificate required to be delivered under Section 3.5(a)(viii) or (3) the
Certificateholder of any Certificate or interest therein is in material breach
of any representation or agreement set forth in any certificate or any deemed
representation or agreement of such Certificateholder, the Owner Trustee will
direct the Certificate Registrar not to register such attempted or purported
transfer and, if a transfer has been registered, such transfer shall be
absolutely null and void ab initio and shall not operate to transfer any rights
to the purported transferee (such purported transferee, a “Disqualified
Transferee”) and the last preceding Certificateholder of such Certificateholder
that was not a Disqualified Transferee shall be restored to all rights as a
Certificateholder thereof retroactively to the date of the purported transfer of
such Certificate by such Certificateholder.

(g) Each Certificate will bear a legend to the following effect:

“THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY”
LAWS OF ANY STATE OR OTHER JURISDICTION. THE HOLDER HEREOF, BY PURCHASING THIS
CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS AND
ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.”

SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its

 

   10   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

satisfaction that any Certificate has been destroyed, lost or stolen, and upon
proof of ownership satisfactory to the Owner Trustee together with such security
or indemnity on behalf of the Issuer as may be requested by the Owner Trustee to
save it harmless, then, in the absence of notice to the Owner Trustee that such
Certificate has been acquired by a bona fide purchaser the Owner Trustee shall
execute and deliver a new Certificate for the same Percentage Interest in the
Issuer as the Certificate so mutilated, destroyed, lost or stolen, of like tenor
and bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of the Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. If, after the delivery of such new
Certificate a bona fide purchaser of the original Certificate in lieu of which
such new Certificate was issued presents such original Certificate for transfer
or payment, the Issuer and Owner Trustee shall be entitled to recover such new
Certificate from the Person to whom it was delivered or any Person taking title
therefrom, except a bona fide purchaser, and the Issuer and Owner Trustee shall
be entitled to recover upon the security or indemnity provided therefor to the
extent of any loss, damage, cost or expense incurred by the Issuer and Owner
Trustee, in connection therewith. Any duplicate Certificate issued pursuant to
this Section 3.6 shall constitute complete and indefeasible evidence of
ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time. The provisions of
this Section 3.6 are exclusive and shall preclude (to the extent lawful) all
other rights and remedies with respect to the replacement or payment of
mutilated, defaced, destroyed, lost or stolen Certificates.

SECTION 3.7. Appointment of the Certificate Paying Agent. The Certificate Paying
Agent shall make distributions to Certificateholders from the Certificate
Distribution Account pursuant to Section 5.5 and shall report the amounts of
such distributions to the Owner Trustee and the Servicer. Any Certificate Paying
Agent shall have the revocable power to withdraw funds from the Certificate
Distribution Account for the purpose of making the distributions referred to
above. The Owner Trustee may revoke such power and remove the Certificate Paying
Agent if the Owner Trustee determines in its sole discretion that the
Certificate Paying Agent shall have failed to perform its obligations under this
Agreement in any material respect. The Certificate Paying Agent shall initially
be Wilmington Trust, and any co-paying agent chosen by the Certificate Paying
Agent. Wilmington Trust shall be permitted to resign as Certificate Paying Agent
upon thirty (30) days’ written notice to the Owner Trustee. If Wilmington Trust
shall no longer be the Certificate Paying Agent, the Administrator shall appoint
a successor to act as Certificate Paying Agent (which shall be a bank or a trust
company). The Administrator shall cause such successor Certificate Paying Agent
or any additional Certificate Paying Agent appointed by the Administrator to
execute and deliver to the Owner Trustee a written agreement in which such
successor Certificate Paying Agent or additional Certificate Paying Agent shall
agree with the Owner Trustee that, as Certificate Paying Agent, such successor
Certificate Paying Agent or additional Certificate Paying Agent shall hold all
sums, if any, held by it for payment to the Certificateholders in trust for the
benefit of the Certificateholders entitled thereto until such sums shall be paid
to such Certificateholders. Subject to applicable laws, with respect to the
escheat of funds, the Certificate Paying Agent shall return all funds that have
remained unclaimed by a Certificateholder for two years to the Owner Trustee.
Immediately upon its removal, a Certificate Paying Agent shall return all funds

 

   11   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(including any unclaimed funds) in its possession to the Owner Trustee. The
rights, protections and indemnities of the Owner Trustee under Article VII and
Section 8.1 and 9.2 of this Agreement shall apply to the Owner Trustee also in
its role as Certificate Paying Agent for so long as the Owner Trustee shall act
as Certificate Paying Agent and, to the extent applicable, to any other paying
agent appointed hereunder. Any reference in this Agreement to the Certificate
Paying Agent shall include any co-paying agent unless the context requires
otherwise.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Certificateholder with Respect to Certain Matters.
With respect to the following matters, unless the Indenture, the Sale Agreement
or the Servicing Agreement, as applicable, provides that the consent of the
Certificateholders shall not be required, the Owner Trustee shall not take
action, on behalf of the Issuer or as Owner Trustee, unless at least 10 days
before the taking of such action (or if 10 days’ advance notice is
impracticable, as much advance notice as is practicable), the Owner Trustee
shall have notified the Certificateholders in writing of the proposed action and
the Certificateholders shall not have notified the Owner Trustee in writing that
the Certificateholder has withheld consent or provided alternative direction:

(a) the appointment pursuant to the Indenture of a successor Indenture Trustee;

(b) the appointment pursuant to the Servicing Agreement of a successor Servicer;
or

(c) the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement.

SECTION 4.2. Action by Certificateholder with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Majority Certificateholders, to (a) except as expressly provided in the
Transaction Documents, sell the Collateral after the termination of the
Indenture in accordance with its terms, (b) remove the Administrator under the
Administration Agreement pursuant to Section 8 thereof or (c) appoint a
successor Administrator under the Administration Agreement pursuant to Section 8
thereof. The Owner Trustee shall take the actions referred to in the preceding
sentence only upon written instructions signed by the Majority
Certificateholders at the time of such action.

SECTION 4.3. Action by Certificateholder with Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary Proceeding in
bankruptcy relating to the Issuer until one year and one day after the Note
Balance has been reduced to zero, and without the prior written approval of the
Majority Certificateholders and the delivery to the Owner Trustee by the
Majority Certificateholders of a certificate certifying that such
Certificateholders reasonably believe that the Issuer is insolvent.

SECTION 4.4. Restrictions on Certificateholder’s Power. No Certificateholder
shall direct the Owner Trustee to take or refrain from taking any action if such
action or inaction would be contrary to any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the Transaction Documents or would
be contrary to Section 2.3, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

 

   12   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

SECTION 4.5. Acts of Certificateholders; Majority Control. (a) Any request,
demand, authorization, direction, notice, consent, waiver or other action
provided by this Agreement to be given or taken by Certificateholders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Certificateholders in person or by agents duly appointed in
writing; and except as herein otherwise expressly provided such action shall
become effective when such instrument or instruments are delivered to the Owner
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Certificateholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Agreement and (subject to Article VI) conclusive in favor of the
Owner Trustee and the Issuer, if made in the manner provided in this Section.

(b) The fact and date of the execution by any person of any such instrument or
writing may be proved in any manner that the Owner Trustee deems sufficient.

(c) The ownership of Certificates shall be proved by the Certificate Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by any Certificateholder shall bind the Holder of every Certificate
issued upon the registration thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Owner Trustee
or the Issuer in reliance thereon, whether or not notation of such action is
made upon such Certificate.

(e) Except as otherwise provided herein, to the extent that there is more than
one Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholder under this Agreement may be taken by
the Majority Certificateholders at the time of such action.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds. Deposits into the Certificate
Distribution Account shall be made in accordance with the provisions of the
Indenture and this Agreement. On each Payment Date, the Certificate Paying Agent
shall withdraw from the Certificate Distribution Account and distribute to the
Certificateholders, pro rata based on the Percentage Interest of each
Certificateholder, all funds received in accordance with the provisions of the
Indenture and this Agreement. Subject to the Lien of the Indenture, the
Certificate Paying Agent shall promptly distribute to the Certificateholders all
other amounts (if any) received by the Certificate Paying Agent on behalf of the
Issuer in respect of the Trust Estate (pro rata based on the Percentage Interest
of each such Certificateholder). After the termination of the Indenture in
accordance with its terms, the Certificate Paying Agent shall distribute all
amounts received (if any) by the Owner Trustee on behalf of the Issuer in
respect of the Trust Estate in accordance

 

   13   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

with the provisions of this Agreement. If any withholding tax is imposed on any
Issuer payment to, or is imposed on any allocable Issuer income of, a
Certificateholder, such tax shall reduce the amount otherwise distributable to
the Certificateholder in accordance with this Section 5.1; provided that the
Owner Trustee shall not have an obligation to withhold any such amount if and
for so long as the Depositor is the sole Certificateholder. The Owner Trustee is
hereby authorized and directed to withhold from amounts otherwise allocable or
distributable to the Certificateholders sufficient funds for the payment of any
tax that is legally owed by the Issuer (but such authorization shall not prevent
the Owner Trustee from contesting any such tax in appropriate proceedings and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings). The amount of any withholding tax imposed with respect to a
Certificateholder shall be treated as cash distributed to such Certificateholder
at the time it is withheld by the Issuer and remitted to the appropriate taxing
authority. If there is a possibility that withholding tax is payable with
respect to a distribution or income allocation, the Owner Trustee may in its
sole discretion withhold such amounts in accordance with this Section 5.1. If a
Certificateholder wishes to apply for a refund of any such withholding tax, the
Owner Trustee shall reasonably cooperate with such Certificateholder in making
such claim so long as such Certificateholder agrees to reimburse the Owner
Trustee for any out-of-pocket expenses incurred.

SECTION 5.2. Sarbanes-Oxley Act. Notwithstanding anything to the contrary herein
or in any Transaction Document, the Owner Trustee shall not be required to
execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.

SECTION 5.3. Signature on Returns. The Owner Trustee shall prepare (or cause to
be prepared) and shall sign, on behalf of the Issuer, the Issuer’s tax returns,
if any, unless applicable law requires a Certificateholder to sign such
documents. In the event that the Issuer is required to be treated as a
partnership for United States federal income tax purposes, the Certificateholder
holding a majority of the Certificate Percentage Interest shall be designated
the “tax matters partner” of the Issuer pursuant to Code section 6231(a)(7)(A)
of the Code.

SECTION 5.4. Accounting and Reports to Certificateholders, the Internal Revenue
Service and Others. The Owner Trustee shall (a) maintain (or cause to be
maintained) the books of the Issuer on a calendar year basis and the accrual
method of accounting, (b) deliver (or cause to be delivered) to each
Certificateholder, as may be required by the Code and applicable Treasury
Regulations, such information as may be required (including, if applicable,
Schedule K-1) to enable each Certificateholder to prepare its federal and state
income tax returns, (c) prepare (or cause to be prepared), file (or cause to be
filed) such tax returns relating to the Issuer (including, if applicable, a
trust return IRS Form 1041, reporting for widely held fixed investment trusts
under Treasury Regulations Section 1.671-5, or a partnership information return,
IRS Form 1065 if the Issuer is treated as a partnership for United States
federal income tax purposes) and make such elections as from time to time may be
required or appropriate under any applicable state or federal statute or any
rule or regulation thereunder so as to maintain the Issuer’s tax
characterization as described in Section 2.6 hereof, (d) cause applicable tax
returns to be signed in the manner required by law and (e) collect or cause to
be collected any withholding tax as described in and in accordance with
Section 5.1 with respect to income or distributions to Certificateholders.

 

   14   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

SECTION 5.5. Method of Payment. Subject to the Indenture, distributions required
to be made to a Certificateholder on any Payment Date and all amounts received
by the Issuer or the Owner Trustee on any other date that are payable to a
Certificateholder pursuant to this Agreement or any other Transaction Document
shall be made to such Certificateholder by wire transfer, in immediately
available funds, to the account of such Certificateholder designated by such
Certificateholder to the Owner Trustee in writing.

SECTION 5.6. Certificate Distribution Account. The Certificate Distribution
Account shall be established pursuant to Section 8.2 of the Indenture. The
Certificateholders shall possess all right, title and interest in and to all
funds on deposit from time to time in the Certificate Distribution Account and
all proceeds thereof. Except as otherwise provided herein or in the Indenture,
the Certificate Distribution Account shall be under the sole dominion and
control of the Certificate Paying Agent for the benefit of the
Certificateholders. If, at any time, the Certificate Distribution Account ceases
to be an Eligible Account, the Owner Trustee (or the Servicer on behalf of the
Owner Trustee, if the Certificate Distribution Account is not then held by the
Owner Trustee or an Affiliate thereof) shall within ten (10) Business Days
establish a new Certificate Distribution Account as an Eligible Account and
shall transfer any cash then on deposit in the Certificate Distribution Account
to such new Certificate Distribution Account.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1. General Authority. The Owner Trustee is authorized and directed to
execute and deliver on behalf of the Issuer (a) the Transaction Documents to
which the Issuer is named as a party and (b) each certificate or other document
attached as an exhibit to or contemplated by the Transaction Documents, which
the Issuer or the Owner Trustee is required to execute or to which the Issuer or
the Owner Trustee is named as a party, as applicable, and any amendment thereto,
in each case, in such form as the Depositor shall approve, as evidenced
conclusively by the Owner Trustee’s execution thereof, and at the written
direction of the Depositor, to direct the Authenticating Agent to authenticate
and deliver Class A-1 Notes in the aggregate principal amount of $598,684,000,
Class A-2 Notes in the aggregate principal amount of $699,000,000, Class A-3
Notes in the aggregate principal amount of $744,000,000, Class A-4 Notes in the
aggregate principal amount of $208,316,000, Class B Notes in the aggregate
principal amount of $30,871,000, Class C Notes in the aggregate principal amount
of $53,430,000 and Class D Notes in the aggregate principal amount of
$35,620,000. In addition to the foregoing, the Owner Trustee is authorized, but
shall not be obligated, to take all actions required of the Issuer pursuant to
the Transaction Documents. The Owner Trustee is further authorized from time to
time to take such action as the Depositor or a Majority of the
Certificateholders recommends or directs in writing with respect to the
Transaction Documents, except to the extent that this Agreement expressly
requires the consent of each Certificateholder for such action.

 

   15   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents and to
administer the Issuer in the interest of the Certificateholder, subject to the
Transaction Documents, and in accordance with the provisions of this Agreement.
The Owner Trustee shall have no obligation to administer, service or collect the
Receivables or to maintain, monitor or otherwise supervise the administration,
servicing or collection of the Receivables. Notwithstanding the foregoing, the
Owner Trustee shall be deemed to have discharged its duties and responsibilities
hereunder and under the Transaction Documents to the extent the Administrator
has agreed in the Administration Agreement to perform any act or to discharge
any duty of the Issuer or the Owner Trustee hereunder or under any Transaction
Document, and the Owner Trustee shall not be liable for the default or failure
of the Administrator to carry out its obligations under the Administration
Agreement and shall have no duty to monitor the performance of the Administrator
or any other Person under the Administration Agreement or any other Transaction
Document. For the avoidance of doubt, the Owner Trustee shall have no obligation
to administer, service or collect the Receivables or to maintain, monitor or
otherwise supervise the administration, servicing or collection of the
Receivables. The Owner Trustee shall not be required to perform any of the
obligations of the Issuer under any Transaction Document that are required to be
performed by BANA, the Servicer, the Depositor, the Administrator or the
Indenture Trustee.

SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Certificateholder may, by written
instruction, direct the Owner Trustee in the management of the Issuer.

(b) Subject to Section 7.1, the Owner Trustee shall not be required to take any
action hereunder or under any Transaction Document if the Owner Trustee shall
have reasonably determined or been advised by counsel that such action is likely
to result in liability on the part of the Owner Trustee or is contrary to the
terms hereof or of any Transaction Document or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholders requesting written
instruction as to the course of action to be adopted or application of such
provision, and to the extent the Owner Trustee acts or refrains from acting in
good faith in accordance with any written instruction of the Majority
Certificateholders received, the Owner Trustee shall not be liable on account of
such action or inaction to any Person. If the Owner Trustee shall not have
received appropriate instruction within 10 days of such notice (or within such
shorter period of time as reasonably may be specified in such notice or may be
necessary under the circumstances) it may, but shall be under no duty to, take
or refrain from taking such action, not inconsistent with this Agreement or the
Transaction Documents, as it shall deem to be in the best interests of the
Certificateholders, and shall have no liability to any Person for such action or
inaction.

 

   16   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties or obligations
shall be read into this Agreement or any Transaction Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement or amendment thereto in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
Lien granted by the Issuer or to prepare or file any Commission filing for the
Issuer or to record this Agreement or any Transaction Document. Wilmington Trust
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any Liens on any part of the Trust
Estate that result from actions by, or claims against, Wilmington Trust that are
not related to the ownership or the administration of the Trust Estate.

SECTION 6.5. No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (a) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (b) in accordance with the Transaction Documents and (c) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

SECTION 6.6. Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would for United States federal income, state and local income and franchise tax
purposes, (i) affect the treatment of the Notes as indebtedness, (ii) be deemed
to cause a taxable exchange of the Notes or (iii) cause the Issuer or any
portion thereof to be treated as an association or publicly traded partnership
taxable as a corporation, or cause the Issuer to be treated as other than a
grantor trust of the type described in Treasury Regulation section
301.7701-4(c). No Certificateholder shall direct the Owner Trustee to take
action that would violate the provisions of this Section 6.6.

SECTION 6.7. Administrative Duties.

(a) The Owner Trustee shall prepare or shall cause the preparation by other
appropriate Persons (and such preparation shall not be the responsibility of the
Depositor, the Administrator, the Indenture Trustee or the Servicer) of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer to prepare, file or deliver pursuant to the Indenture
with respect to the following matters under the Indenture, the Sale Agreement
and the Servicing Agreement:

(i) upon request, the provision to the Servicer, of evidence of the assignment
in trust for the benefit of the Issuer, as applicable, as may be

 

   17   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

reasonably necessary for such Person to participate in a legal Proceeding
relating to or involving a Receivable or a Defaulted Receivable (Section 3.1 of
the Servicing Agreement);

(ii) upon request, the furnishing to the Servicer any of powers of attorney and
other documents and take any other steps which such Person may deem necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under the Servicing Agreement (Section 3.1 of the Servicing Agreement);

(iii) upon actual knowledge thereof, notification to the Servicer of a breach of
the covenants set forth in Section 3.2, 3.5 or 3.6 of the Servicing Agreement
that materially and adversely affects the interest of the Noteholders (Section
3.7 of the Servicing Agreement); and

(iv) upon request, the provision of any information in the possession of the
Owner Trustee reasonably requested by the Servicer, the Issuer, the Depositor or
any of their Affiliates, in order to comply with or obtain more favorable
treatment under any current or future law, rule, regulation, accounting rule or
principle (Section 4.1(b) of the Sale Agreement).

(b) It is understood and agreed that the Owner Trustee shall be entitled to
engage outside counsel, independent accountants and other experts to assist the
Owner Trustee in connection with the performance of its duties set forth in
Sections 5.4 and 6.7, including the preparation of all tax reports and returns,
Opinions of Counsel and Independent Certificates and the Owner Trustee shall be
reimbursed for the expenses of such counsel, accountants and experts in
accordance with the priority set forth in Section 8.4 of the Indenture. The
Owner Trustee shall not be obligated to engage any counsel, accountant or expert
or perform any duty as required under Section 5.4 and this Section 6.7 for which
reimbursement would exceed $1,000 until such amount has been paid to the Owner
Trustee, if payment of such reimbursable amount is required of the Owner Trustee
prior to the next Payment Date.

(c) The Depositor shall furnish to the Owner Trustee from time to time such
additional information regarding the Issuer or the Transaction Documents as the
Owner Trustee shall reasonably request.

(d) The Owner Trustee shall not be responsible for taking any action with
respect to this Section 6.7 unless a Responsible Officer in the Corporate Trust
Office of the Owner Trustee has actual knowledge or has received written notice
of the need to take such action.

(e) The rights and protections afforded to the Owner Trustee pursuant to
Articles VII and VIII of this Agreement shall also be afforded to the Owner
Trustee with respect to the performance of its administrative duties under this
Section 6.7.

(f) The Depositor shall prepare or shall cause the preparation by other
appropriate Persons (and such preparation shall not be the responsibility of the
Administrator, the Owner Trustee, the Indenture Trustee or the Servicer) of all
such documents, reports, filings,

 

   18   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

instruments, certificates and opinions as it shall be the duty of the Issuer to
prepare, file or deliver pursuant to the Indenture with respect to the following
matters under the Indenture, the Sale Agreement and the Servicing Agreement:

(i) assistance in the obtaining and preserving of the Issuer’s qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Transaction
Documents to which the Issuer is a party, the Notes, the Collateral and each
other instrument and agreement included in the Trust Estate (Section 3.4 of the
Indenture);

(ii) the preparation of all supplements and amendments to the Indenture,
instruments of further assurance and other instruments and the taking of such
other action as is necessary or advisable to protect the Trust Estate, including
the preparation and filing of any financing statements, amendments thereto and
continuation statements (Section 3.5 of the Indenture);

(iii) the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery
of the Officer’s Certificate and certain other statements as to compliance with
the Indenture (Sections 3.6 and 3.9 of the Indenture);

(iv) the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the obtaining of an Opinion of Counsel and the Independent Certificate relating
thereto (Section 4.1 of the Indenture);

(v) the performance of any lawful action as the Indenture Trustee may request to
compel or secure the performance and observance (1) by the Depositor of its
obligations to the Issuer under or in connection with the Sale Agreement, (2) by
the Servicer of the obligations to the Issuer under or in connection with the
Servicing Agreement, (3) by the First Tier Purchaser or BANA, as applicable, of
each of their of the obligations under or in connection with the First Purchase
Agreement, (4) by the First Tier Purchaser or the Second Tier Purchaser, as
applicable, of each of their obligations under or in connection with the Second
Purchase Agreement, or (5) by the Second Tier Purchaser or the Depositor, as
applicable of each of their obligations under or in connection with the Third
Purchase Agreement in each case, in accordance with the terms thereof, and to
exercise any and all rights, remedies, powers and privileges lawfully available
to the Issuer, if any, under or in connection with, the Servicing Agreement or
the Transfer Agreements, in each case, in accordance with the terms thereof, and
to exercise any and all rights, remedies, powers and privileges lawfully
available to the Issuer under or in connection with the Sale Agreement, the
Servicing Agreement, the First Purchase Agreement, the Second Purchase Agreement
and the Third Purchase Agreement (Section 5.16 of the Indenture);

 

   19   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(vi) the preparation of any written instruments required to confirm more fully
the authority of any co-trustee or separate trustee and any written instructions
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.8 and 6.10 of the Indenture);

(vii) the preparation of an Issuer Order and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates and other
documents, if necessary, for the release of the Collateral (Sections 2.9, 8.5,
8.6 10.1 and 11.1 of the Indenture);

(viii) the preparation of Issuer Order and the obtaining of Opinions of Counsel
with respect to the execution of supplemental indentures and the mailing to the
Noteholders of notices with respect to such supplemental indentures (Sections
9.1, 9.2 and 9.3 of the Indenture);

(ix) the preparation and delivery of all Officer’s Certificates, Opinions of
Counsel and Independent Certificates with respect to any requests by the Issuer
to the Indenture Trustee to take any action under the Indenture (Section 11.1 of
the Indenture);

(x) the recording of the Indenture, if applicable (Section 11.16 of the
Indenture);

(xi) preparation and filing of UCC continuation statements and amendments
thereto and delivery of copies thereof (Section 3.4 of the First Purchase
Agreement, the Second Purchase Agreement, the Third Purchase Agreement and the
Sale Agreement and Section 3.5 of the Indenture);

(xii) the filing in the proper filing offices and delivery to the Depositor of
such financing statements and amendments thereto and continuation and other
statements as may be required to preserve, maintain and protect the interest of
the Issuer under the First Purchase Agreement, the Second Purchase Agreement,
the Third Purchase Agreement and Sale Agreement in the Receivables (Section
3.4(a) of First Purchase Agreement, the Second Purchase Agreement, the Third
Purchase Agreement and the Sale Agreement); and

(xiii) the preparation, execution and delivery of such instruments as required
to assign to the Servicer all of the Issuer’s right, title and interest in, to
and under each Receivable which the Servicer has purchased pursuant to
Section 3.7 of the Servicing Agreement (Section 3.7 of the Servicing Agreement).

SECTION 6.8. Relevant Trustee. Following the payment in full of principal and
interest on the Notes, the Owner Trustee shall assume the role of Relevant
Trustee for all purposes under

 

   20   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

the Transaction Documents and shall perform the obligations of the Relevant
Trustee under the Indenture. In furtherance of the foregoing, Article 7, Article
8 and Article 12 of the Indenture are hereby incorporated by reference into this
Agreement.

SECTION 6.9. Reporting. Upon receipt by the Owner Trustee from the Depositor of
any reports or general loan data, the Owner Trustee will forward such reports in
the form received to the Certificateholders. The Owner Trustee shall have no
duty or obligations to review, verify or confirm the reports or any information
contained therein, and shall have no liability in connection therewith.

ARTICLE VII

CONCERNING OWNER TRUSTEE

SECTION 7.1. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate in accordance with terms of the Transaction Documents and this
Agreement. The Owner Trustee shall not be personally liable or accountable
hereunder or under any Transaction Document under any circumstances
notwithstanding anything herein or in the Transaction Documents to the contrary,
except (a) for its own willful misconduct, bad faith or gross negligence, (b) in
the case of the inaccuracy of any representation or warranty contained in
Section 7.3 expressly made by Wilmington Trust in its individual capacity,
(c) for liabilities arising from the failure of Wilmington Trust to perform
obligations expressly undertaken by it in the last sentence of Section 6.4 or
(d) for taxes, fees or other charges on, based on or measured by, any fees,
commissions or compensation received by the Owner Trustee. In particular, but
not by way of limitation (and subject to the exemptions set forth in the
preceding sentence):

(i) The Owner Trustee shall not be liable for any error of judgment made in good
faith by any officer of the Owner Trustee.

(ii) Under no circumstances shall the Owner Trustee be personally liable
hereunder for any indebtedness of the Issuer.

(iii) The Owner Trustee shall not be personally liable for the payment of any
tax imposed on the Issuer or amounts that are includable in the federal gross
income of the Certificateholder.

(iv) No provision of this Agreement shall require the Owner Trustee to expend or
risk funds or otherwise incur any financial liability in the performance of any
of the Owner Trustee’s duties or powers hereunder, if the Owner Trustee believes
or is advised by its legal counsel that repayment of such funds or adequate
indemnity against such risk or liability is not assured or provided to the Owner
Trustee’s reasonable satisfaction.

(v) Under no circumstance shall the Owner Trustee be liable for any
representation, warranty, covenant, or obligation or indebtedness of the Issuer
hereunder or under the Transaction Documents or any other agreement, document or
certificate contemplated by the foregoing.

 

   21   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(vi) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by the Indenture Trustee or the Servicer and the Owner
Trustee shall not be liable for performing or supervising the performance of any
obligations or duties under this Agreement, the Sale Agreement, the Servicing
Agreement or the Indenture, or under any other document contemplated hereby or
thereby, which are to be performed by the Indenture Trustee, the Servicer or any
other Person under such documents.

(vii) The Owner Trustee shall not be responsible for or in respect of the
recitals herein, the validity or sufficiency of this Agreement, or for the due
execution hereof by the Depositor or for the form, character, genuineness,
sufficiency, value or validity of any of the Trust Estate or for or in respect
of the validity or sufficiency of the Transaction Documents or any other
document contemplated thereby to which the Owner Trustee is not a party.

(viii) Notwithstanding anything contained herein or in any of the Transaction
Documents to the contrary, the Owner Trustee shall not be required to take any
action in any jurisdiction other than in the State of Delaware if the taking of
such action will (i) require the consent or approval or authorization or order
of or the giving of notice to, or the registration with or taking of any action
in respect of, any state or other Governmental Authority or agency of any
jurisdiction other than the State of Delaware; (ii) result in any fee, tax or
other governmental charge under the laws of any jurisdiction or any political
subdivisions thereof in existence on the date hereof other than the State of
Delaware becoming payable by the Owner Trustee; or (iii) subject the Owner
Trustee to personal jurisdiction in any jurisdiction other than the State of
Delaware for causes of action arising from acts unrelated to the consummation of
the transactions by the Owner Trustee contemplated hereby.

(ix) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the
Certificateholder or the Servicer.

(x) The Owner Trustee shall be under no duty to exercise any of the rights or
powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any Transaction Document, at the request, order or written direction of the
Certificateholder, unless such Certificateholder has offered to provide to the
Owner Trustee, to the extent requested by the Owner Trustee, security or
indemnity satisfactory to it against the costs, expenses and liabilities that
may be incurred by the Owner Trustee therein or thereby. The right of the Owner
Trustee to perform any discretionary act enumerated

 

   22   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

in this Agreement or in any Transaction Document shall not be answerable for
other than its gross negligence, bad faith or willful misconduct in the
performance of any such act.

(xi) Notwithstanding anything to the contrary herein, all funds deposited with
the Owner Trustee hereunder may be held in a non-interest bearing account and
the Owner Trustee shall not be liable for any interest thereon or for any loss
as a result of the investment thereof at the direction of the Certificateholder.

(xii) The Owner Trustee shall not be liable for any errors in the Monthly
Servicer Report and assumes no responsibility therefor.

SECTION 7.2. Preservation of Information; Communications to Certificateholders.
(a) The Owner Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Certificateholders received by the Owner
Trustee in its capacity as the Certificate Registrar; provided, however, that so
long as the Owner Trustee is the Certificate Registrar, no list separate from
the Certificate Register shall be required to be preserved or maintained.

(b) The Certificateholders may communicate with other Certificateholders with
respect to their rights under this Agreement or under the Certificates. Upon
receipt by the Owner Trustee of any written request by three or more
Certificateholders or by one or more Certificateholders holding in the aggregate
more than 25% of the Percentage Interests to receive a copy of the most current
list of Certificateholders together with a copy of the communication that the
applicant proposes to send, the Owner Trustee shall distribute such list to the
requesting Certificateholders; provided that the Owner Trustee may elect not to
afford the requesting Certificateholders access to the list of
Certificateholders if it agrees to mail the desired communication or proxy, on
behalf of and at the expense of the requesting Certificateholders, to all
Certificateholders.

SECTION 7.3. Statements to Certificateholders. (a) The Owner Trustee shall
promptly give notice to each Certificateholder of any change in the Indenture
Trustee’s website pursuant to which the Relevant Trustee’s Certificate is made
available of which it has been provided notice pursuant to Section 7.4(c) of the
Indenture.

(b) To the extent the Owner Trustee has assumed the role of Relevant Trustee
pursuant to the terms of Section 6.8, the Owner Trustee may make all reports or
notices required to be provided by the Owner Trustee under Section 7.4 of the
Indenture available via its web-based collaborative internet workspace known as
an “eRoom”; provided, however, that the Owner Trustee shall, if requested by the
Administrator, deliver any such reports or notices in writing to the
Administrator. Any information that is disseminated in accordance with the
provisions of this Section 7.3 shall not be required to be disseminated in any
other form or manner. The Owner Trustee will make no representations or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor.

 

   23   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(c) The Owner Trustee’s eRoom website shall be initially located at
https://cyberservices.wilmingtontrust.com/eRoom/ or at such other address as
shall be specified by the Owner Trustee from time to time in writing to the
Certificateholders, the Servicer, the Issuer or any Paying Agent. In connection
with providing access to the Owner Trustee’s eRoom, the Owner Trustee may
require registration and the acceptance of a disclaimer. The Owner Trustee shall
not be liable for the dissemination of information in accordance with this
Agreement. The Owner Trustee shall notify Certificateholders in writing of any
changes in the address or means of access to the eRoom where the reports are
accessible. Assistance in access to the eRoom can be obtained by calling the
Owner Trustee’s customer service desk at (302) 636-6286.

SECTION 7.4. Notice of Events of Default. The Owner Trustee shall promptly give
notice to each Certificateholder of any Default or Event of Default of which it
has been provided notice pursuant to Section 6.5 of the Indenture.

SECTION 7.5. Representations and Warranties. Wilmington Trust hereby represents
and warrants to the Depositor for the benefit of the Certificateholder, that:

(a) It is a banking corporation duly formed and validly existing in good
standing under the laws of the United States of America with its principal place
of business in the State of Delaware and having an office within the State of
Delaware. It has all requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement.

(b) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(d) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.6. Reliance; Advice of Counsel. (a) The Owner Trustee shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Owner Trustee may

 

   24   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

accept a certified copy of a resolution of the board of directors or other
governing body of any corporate party as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the method of the determination of which is
not specifically prescribed herein, the Owner Trustee may for all purposes
hereof rely on a certificate, signed by the president or any vice president or
by the treasurer, secretary or other Authorized Officers (or Responsible Officer
with respect to the Indenture Trustee) of the relevant party, as to such fact or
matter, and such certificate shall constitute full protection to the Owner
Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or, through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including persons acting under a power of
attorney) or attorneys selected with reasonable care and (ii) may consult with
counsel, accountants and other skilled persons knowledgeable in the relevant
area to be selected with reasonable care and employed by it at the expense of
the Issuer. The Owner Trustee shall not be personally liable for anything done,
suffered or omitted in good faith by it in accordance with the written opinion
or advice of any such counsel, accountants or other such persons.

SECTION 7.7. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, Wilmington Trust acts
solely as the Owner Trustee hereunder and not in its individual capacity and all
Persons having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.

SECTION 7.8. The Owner Trustee May Own Notes. The Owner Trustee in its
individual or any other capacity may become the owner or pledgee of Notes. The
Owner Trustee may deal with the Depositor, the Underwriters, the Indenture
Trustee, the Administrator and their respective Affiliates in banking
transactions with the same rights as it would have if it were not the Owner
Trustee, and the Depositor, the Underwriters, the Indenture Trustee, the
Administrator and their respective Affiliates may maintain normal commercial
banking relationships with the Owner Trustee and its Affiliates.

SECTION 7.9. Rule 144A Information. At any time when the Issuer is not subject
to Section 13 or 15(d) of the Securities Exchange Act and is not exempt from
reporting pursuant to Rule 12g3-2(b) under the Securities Exchange Act, upon the
request of a Certificateholder, the Depositor shall promptly furnish or cause to
be furnished Rule 144A Information (as defined below) to such Certificateholder,
to a prospective purchaser of such Certificate designated by such
Certificateholder or to the Owner Trustee for delivery to such Certificateholder
or a prospective purchaser designated by such Certificateholder, as the case may
be, in order to permit compliance by such Certificateholder and the Issuer with
Rule 144A in connection with the resale of such Certificate by such
Certificateholder. “Rule 144A Information” shall be such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto)

 

   25   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

ARTICLE VIII

COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

SECTION 8.1. Owner Trustee’s Fees and Expenses. The Depositor shall cause the
Servicer to pay to the Owner Trustee and the Certificate Paying Agent from time
to time compensation for all services rendered by the Owner Trustee and the
Certificate Paying Agent under this Agreement pursuant to a fee letter between
the Servicer and the Owner Trustee, and the Owner Trustee and the Certificate
Paying Agent shall be reimbursed for its other reasonable expenses hereunder,
including the reasonable compensation, expenses and disbursements of such
agents, representatives, experts and counsel as the Owner Trustee and the
Certificate Paying Agent may employ in connection with the exercise and
performance of its rights and its duties hereunder, by the Servicer (or, to the
extent not paid by the Servicer, the Issuer shall pay such amounts in the
priority set forth in Sections 5.4(b) and 8.4(a) of the Indenture, as
applicable).

SECTION 8.2. Indemnification. The Depositor shall cause the Servicer to agree to
indemnify each of the Owner Trustee and the Certificate Paying Agent and its
respective successors, assigns, agents and servants (collectively, the
“Indemnified Parties”) from and against, any and all liabilities, obligations,
losses, damages, taxes, claims, actions and suits, and any and all reasonable
costs, expenses and disbursements (including reasonable legal fees and expenses)
of any kind and nature whatsoever (collectively, “Expenses”) which may at any
time be imposed on, incurred by, or asserted against the Owner Trustee, or any
Indemnified Party in any way relating to or arising out of this Agreement, the
Transaction Documents, the Trust Estate, the administration of the Trust Estate
or the action or inaction of the Owner Trustee hereunder, except only that
neither the Depositor nor the Servicer shall be liable for or required to
indemnify an Indemnified Party from or against Expenses arising or resulting
from (i) the willful misconduct, gross negligence or bad faith of the Owner
Trustee, (ii) the inaccuracy of any representation or warranty made by the Owner
Trustee in Section 7.3, (iii) liabilities arising from the failure of the Owner
Trustee to perform obligations expressly undertaken by it in the last sentence
of Section 6.4 or (iv) taxes, fees or other charges on, based on or measured by,
any fees, commissions or compensation received by the Owner Trustee. To the
extent not paid by the Servicer, such indemnification shall be paid by the
Issuer in accordance with Sections 5.4(b) and 8.4(a) of the Indenture, as
applicable. The indemnities contained in this Section shall survive the
resignation or termination of the Owner Trustee or the termination of this
Agreement. In the event of any claim, action or Proceeding for which indemnity
will be sought pursuant to this Section, the Indemnified Party’s choice of legal
counsel shall be subject to the approval of the Issuer, which approval shall not
be unreasonably withheld. When the Owner Trustee incurs expenses after the
occurrence of an Event of Default under Sections 5.1(e) of the Indenture, the
expenses are intended to constitute expenses of administration under the
Bankruptcy Code or any applicable federal or state bankruptcy, insolvency or
similar law.

SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale Agreement shall be deemed not
to be a part of the Trust Estate immediately after such payment.

 

   26   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1. Termination of Trust Agreement. The Issuer shall wind-up, liquidate
and dissolve, and this Agreement (other than Article VIII) shall terminate, upon
the final distribution by the Owner Trustee of all moneys or other property or
proceeds of the Trust Estate in accordance with the terms of the Indenture and
Article V. The bankruptcy, liquidation, dissolution, death or incapacity of the
Certificateholder shall not (x) operate to terminate this Agreement or the
Issuer, nor (y) entitle the Certificateholder’s legal representatives or heirs
to claim an accounting or to take any action or Proceeding in any court for a
partition or winding up of all or any part of the Issuer or Trust Estate nor
(z) otherwise affect the rights, obligations and liabilities of the parties
hereto.

SECTION 9.2. Dissolution of the Issuer. Upon dissolution of the Issuer, the
Owner Trustee, acting at the written direction of the Administrator, shall wind
up the business and affairs of the Issuer as required by Section 3808 of the
Statutory Trust Act. Upon the satisfaction and discharge of the Indenture, and
receipt of a certificate from the Indenture Trustee stating that all Noteholders
have been paid in full and that the Indenture Trustee is aware of no claims
remaining against the Issuer in respect of the Indenture and the Notes, the
Owner Trustee, in the absence of actual knowledge of any other claim against the
Issuer and at the written direction of the Certificateholders, shall be deemed
to have made reasonable provision to pay all claims and obligations (including
conditional, contingent or unmatured obligations) for purposes of
Section 3808(e) of the Statutory Trust Act and shall cause the Certificate of
Trust to be cancelled by filing a certificate of cancellation with the Delaware
Secretary of State in accordance with the provisions of Section 3810 of the
Statutory Trust Act, at which time the Issuer shall terminate and this Agreement
(other than Article VIII) shall be of no further force or effect.

SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1,
neither the Depositor nor the Certificateholder shall be entitled to revoke or
terminate the Issuer.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

SECTION 10.1. Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) having a combined capital and surplus of at least $50,000,000 and
(iii) subject to supervision or examination by Federal or state authorities. If
such bank shall publish reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Owner Trustee shall at
all times be an institution satisfying the provisions of Section 3807(a) of the
Statutory Trust Act. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Owner Trustee
shall resign immediately in the manner and with the effect specified in
Section 10.2.

 

   27   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

SECTION 10.2. Resignation or Removal of the Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Depositor, the Servicer, the Administrator, the
Indenture Trustee and the Certificateholders. Upon receiving such notice of
resignation, the Depositor shall promptly appoint a successor Owner Trustee
which satisfies the eligibility requirements set forth in Section 10.1 by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Owner Trustee and one copy to the successor Owner
Trustee. If no successor Owner Trustee shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Owner Trustee may petition any court of competent
jurisdiction for the appointment of a successor Owner Trustee; provided,
however, that such right to appoint or to petition for the appointment of any
such successor shall in no event relieve the resigning Owner Trustee from any
obligations otherwise imposed on it under the Transaction Documents until such
successor has in fact assumed such appointment.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Depositor or if at any time the Owner Trustee shall be legally
unable to act, or shall be adjudged bankrupt or insolvent, or a receiver of the
Owner Trustee or of its property shall be appointed, or any public officer shall
take charge or control of the Owner Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Depositor
may remove the Owner Trustee. If the Depositor shall remove the Owner Trustee
under the authority of the immediately preceding sentence, the Depositor or
Administrator shall promptly appoint a successor Owner Trustee by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
outgoing Owner Trustee so removed and one copy to the successor Owner Trustee
and shall pay all fees owed to the outgoing Owner Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Depositor shall provide (or shall cause to be
provided) notice of such resignation or removal of the Owner Trustee to the
Issuer.

SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the Depositor
and the Administrator and to its predecessor Owner Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee shall become effective and such
successor Owner Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with like effect as if originally named as the
Owner Trustee. The predecessor Owner Trustee shall upon payment of its fees and
expenses deliver to the successor Owner Trustee all documents and statements and
monies held by it under this Agreement; and the Depositor and the predecessor
Owner Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor Owner Trustee all such rights, powers, duties and
obligations.

 

   28   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Depositor shall mail (or shall cause to be mailed) notice of the
successor of such Owner Trustee to the Certificateholders, Indenture Trustee,
the Servicer, the Noteholders and the Issuer. If the Depositor shall fail to
mail (or cause to be mailed) such notice within 10 days after acceptance of
appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Depositor.

Any successor Owner Trustee appointed pursuant to this Section 10.3 shall
promptly file an amendment to the Certificate of Trust with the Secretary of
State identifying the name and principal place of business of such successor
Owner Trustee in the State of Delaware.

SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any corporation into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided that such corporation shall be eligible pursuant to Section 10.1; and
provided further that the Owner Trustee shall file an amendment to the
Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Depositor and the Administrator.

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located, the Depositor and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Owner Trustee to act as co-trustee, jointly with
the Owner Trustee, or separate trustee or separate trustees, of all or any part
of the Trust Estate, and to vest in such Person, in such capacity, such title to
the Issuer, or any part thereof, and, subject to the other provisions of this
Section, such powers, duties, obligations, rights and trusts as the Depositor
and the Owner Trustee may consider necessary or desirable. If the Depositor
shall not have joined in such appointment within 15 days after the receipt by it
of a request so to do, the Owner Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee under this Agreement shall be
required to meet the terms of eligibility as a successor trustee pursuant to
Section 10.1 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being

 

   29   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Issuer or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Depositor and the Owner Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Depositor and the Administrator.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Owner Trustee,
to the extent permitted by law, without the appointment of a new or successor
trustee. The Owner Trustee shall have no obligation to determine whether a
co-trustee or separate trustee is legally required in any jurisdiction in which
any part of the Trust Estate may be located.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Amendments.

(a) Any term or provision of this Agreement may be amended by the Depositor and
the Owner Trustee without the consent of the Indenture Trustee, any Noteholder,
the Issuer, the Servicer, the First Tier Purchaser, the Second Tier Purchaser or
any other Person subject to subsections (d) and (e) of this Section 11.1;
provided that (i) such amendment shall not, as evidenced by an Officer’s
Certificate of the Depositor or an Opinion of Counsel delivered

 

   30   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

to the Indenture Trustee and the Owner Trustee materially and adversely affect
the interests of the Noteholders or (ii) the Rating Agency Condition shall have
been satisfied with respect to such amendment; provided further, that in the
case of any amendment pursuant to this Section 11.1(a), such amendment shall
not, for United States federal income tax purposes, as evidenced by an Opinion
of Counsel, (i) affect the treatment of the Notes as indebtedness, (ii) be
deemed to cause a taxable exchange of the Notes or (iii) cause the Issuer (or
any part thereof) to be treated as an association or publicly traded partnership
taxable as a corporation or cause the Issuer to be treated as other than a
grantor trust of the type described in Treasury Regulation section
301.7701-4(c).

(b) Subject to subsections (d) and (e) of this Section 11.1, this Agreement may
also be amended from time to time by the Depositor and the Owner Trustee, with
the consent of (i) the Holders of Notes evidencing not less than a majority of
the Outstanding Note Balance of the Controlling Class and (ii) the Majority
Certificateholders, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders or the Certificateholders;
provided, however, that no such amendment shall (i) increase or reduce in any
manner the amount of, or accelerate or delay the timing of, or change the
allocation or priority of, collections of payments on Receivables or
distributions that are required to be made for the benefit of the Noteholders or
the Certificateholders, or (ii) reduce the aforesaid percentage of the principal
amount of the Notes Outstanding or the Certificate Percentage Interest required
to consent to any such amendment, without the consent of all the Noteholders and
Certificateholders affected thereby; and provided further, that an Opinion of
Counsel shall be furnished to the Indenture Trustee and the Owner Trustee to the
effect that such amendment (A) will not materially adversely affect the United
States federal income taxation of any outstanding Note or Certificate and
(B) for United States federal income tax purposes, will not cause the Issuer to
be treated as an association (or a publicly traded partnership) taxable as a
corporation, or cause the Issuer to be treated as other than a grantor trust of
the type described in Treasury Regulation section 301.7701-4(c). It will not be
necessary to obtain the consent of the Noteholders to approve the particular
form of any proposed amendment or consent, but it will be sufficient if such
consent approves the substance thereof. The manner of obtaining such consents
(and any other consents of Noteholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders and
Certificateholders will be subject to such reasonable requirements as the
Indenture Trustee and Owner Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment to this Agreement, the Depositor
shall provide written notification of the substance of such amendment to the
Administrator; and promptly after the execution of any such amendment or
consent, the Depositor shall furnish a copy of such amendment or consent to the
Administrator and the Indenture Trustee.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and conclusively rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee and the Indenture Trustee
may, but shall not be obligated to, enter into any such amendment which
adversely affects the Owner Trustee’s or the Indenture Trustee’s, as

 

   31   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

applicable, own rights, duties or immunities under this Agreement. Furthermore,
notwithstanding anything to the contrary herein, this Agreement may not be
amended in any way that would materially and adversely affect the Owner’s
Trustee’s, Indenture Trustee’s or Administrator’s rights, privileges,
indemnities, duties or obligations under this Agreement, the Transaction
Documents or otherwise without the prior written consent of such party.

(e) Notwithstanding subsections (a) and (b) of this Section 11.1, this Agreement
may only be amended by the Depositor and the Owner Trustee if (i) the Majority
Certificateholders or all of the Certificateholders, as the case may be, consent
to such amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Depositor or an Opinion of Counsel delivered to the Indenture
Trustee and the Owner Trustee, materially and adversely affect the interests of
the Certificateholders. It will not be necessary to obtain the consent of the
Certificateholders to approve the particular form of any proposed amendment or
consent, but it will be sufficient if such consent approves the substance
thereof.

SECTION 11.2. No Legal Title to Trust Estate in Certificateholder. The
Certificateholder shall not have legal title to any part of the Trust Estate.
The Certificateholder shall be entitled to receive distributions with respect to
its undivided Percentage Interest therein only in accordance with Articles V and
IX. No transfer, by operation of law or otherwise, of any right, title or
interest of the Certificateholder to and in its ownership interest in the Trust
Estate shall operate to terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Trust Estate.

SECTION 11.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Depositor, the
Certificateholder and, to the extent expressly provided herein, the Indenture
Trustee (on behalf of the Secured Parties) and the Noteholders, and nothing in
this Agreement, whether express or implied, shall be construed to give to any
other Person any legal or equitable right, remedy or claim in the Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.

SECTION 11.4. Notices. (a) Unless otherwise expressly specified or permitted by
the terms hereof, all notices shall be in writing and shall be deemed given by
telecopy with receipt acknowledged by the recipient thereof or upon receipt
personally delivered, delivered by overnight courier or mailed certified mail,
return receipt requested or via facsimile, electronic mail or any other
electronic communication, if to the Owner Trustee, addressed as specified on
Schedule I to the Sale Agreement; or, as to each party, at such other address as
shall be designated by such party in a written notice to each other party.

(b) Any notice required or permitted to be given to a Certificateholder shall be
given by first-class mail, postage prepaid, at the address of such
Certificateholder as shall be designated by such party in a written notice to
each other party. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
the Certificateholder receives such notice and, with respect to delivery via
electronic mail, upon confirmation from the recipient that such notice has been
received

SECTION 11.5. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such

 

   32   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts (including by way of electronic or
facsimile transmission), each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 11.7. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Depositor, the
Owner Trustee and its successors and the Certificateholder and its successors
and permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by the Certificateholder shall
bind the successors and assigns of the Certificateholder.

SECTION 11.8. No Petition.

(a) To the fullest extent permitted by applicable law, each of the Owner Trustee
(in its individual capacity and as the Owner Trustee), by entering into this
Agreement, the Depositor, the Certificateholders, by accepting the Certificates,
and the Indenture Trustee and each Noteholder or Note Owner by accepting the
benefits of this Agreement, hereby covenants and agrees that prior to the date
which is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by the Bankruptcy
Remote Parties (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join or institute against, with any other Person, any Proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
arrangement, liquidation or insolvency law or statute now or hereafter in effect
in any jurisdiction; provided, that, notwithstanding the foregoing, Bankruptcy
Remote Party shall not be prohibited from filing a voluntary bankruptcy petition
to the extent such Bankruptcy Remote Party obtains the necessary vote for filing
a voluntary bankruptcy petition as required by the organizational documents of
such Bankruptcy Remote Party. Without limiting the foregoing, in no event shall
the Owner Trustee authorize, institute or join in any bankruptcy or similar
Proceeding described in the preceding sentence other than in accordance with
Section 4.3.

(b) The Depositor’s obligations under this Agreement are obligations solely of
the Depositor and will not constitute a claim against the Depositor to the
extent that the Depositor does not have funds sufficient to make payment of such
obligations. In furtherance of and not in derogation of the foregoing, each of
the Owner Trustee (in its individual capacity and

 

   33   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

as the Owner Trustee), by entering into or accepting this agreement, each
Certificateholder, by accepting a Certificate, and the Indenture Trustee and
each Noteholder or Note Owner, by accepting the benefits of this Agreement,
hereby acknowledges and agrees that such Person has no right, title or interest
in or to the Other Assets of the Depositor. To the extent that, notwithstanding
the agreements and provisions contained in the preceding sentence, each of the
Owner Trustee, the Indenture Trustee, each Noteholder or Note Owner and the
Certificateholders either (i) asserts an interest or claim to, or benefit from,
Other Assets, or (ii) is deemed to have any such interest, claim to, or benefit
in or from Other Assets, whether by operation of law, legal process, pursuant to
applicable provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then such Person further acknowledges and
agrees that any such interest, claim or benefit in or from Other Assets is and
will be expressly subordinated to the indefeasible payment in full, which, under
the terms of the relevant documents relating to the securitization or conveyance
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Depositor), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. Each of the Owner Trustee (in
its individual capacity and as the Owner Trustee), by entering into or accepting
this Agreement, each Certificateholder, by accepting a Certificate, and the
Indenture Trustee and each Noteholder or Note Owner, by accepting the benefits
of this Agreement, hereby further acknowledges and agrees that no adequate
remedy at law exists for a breach of this Section and the terms of this Section
may be enforced by an action for specific performance. The provisions of this
Section will be for the third party benefit of those entitled to rely thereon
and will survive the termination of this Agreement.

SECTION 11.9. Information Request. Owner Trustee shall provide any information
in its possession reasonably requested by the Servicer, the Issuer, the
Depositor, the Certificateholder or any of their Affiliates, in order to comply
with or obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.

SECTION 11.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

SECTION 11.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 11.12. Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

 

   34   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

SECTION 11.13. Form 10-D and Form 10-K Filings. So long as the Depositor is
filing Exchange Act Reports with respect to the Issuer (i) no later than each
Payment Date, the Owner Trustee shall notify the Depositor of any Form 10-D
Disclosure Item with respect to the Owner Trustee, together with a description
of any such Form 10-D Disclosure Item in form and substance reasonably
acceptable to the Depositor and (ii) no later than March 15 of each calendar
year, commencing March 15, 2013, the Owner Trustee shall notify the Depositor in
writing of any affiliations or relationships between the Owner Trustee and any
Item 1119 Party; provided, that no such notification need by made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.

SECTION 11.14. Form 8-K Filings. So long as the Depositor is filing Exchange Act
Reports with respect to the Issuer, the Owner Trustee shall promptly notify the
Depositor, but in no event later than five (5) Business Days after its
occurrence, of any Reportable Event of which a Responsible Officer of the Owner
Trustee has actual knowledge (other than a Reportable Event described in clause
(a) or (b) of the definition thereof as to which the Depositor or the Servicer
has actual knowledge). The Owner Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to the Owner Trustee
in its individual capacity or any action by the Owner Trustee under this
Agreement.

SECTION 11.15. Information to Be Provided by the Owner Trustee. The Owner
Trustee shall provide the Depositor and the Servicer (each, a “Transaction
Party” and, collectively, the “Transaction Parties”) with notification, as soon
as practicable and in any event within five Business Days, of all demands
communicated to a Responsible Officer of the Owner Trustee for the repurchase or
replacement of any Receivable pursuant to Section 3.7 of the Servicing Agreement
or Section 3.3 of the Sale Agreement, the First Tier Purchase Agreement, the
Second Tier Purchase Agreement or the Third Tier Purchase Agreement, as
applicable, in substantially the form of Exhibit C hereto, in order to assist
the Transaction Parties to facilitate compliance by the Transaction Parties with
Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and 1121(c) of Regulation
AB. The Owner Trustee’s reporting is limited to information delivered to a
Responsible Officer of the Owner Trustee in such capacity and not in any other
capacity. In no event will Wilmington Trust (individually or as Owner Trustee)
be deemed to be a “securitizer” as defined in Section 15Ga-1 under the Exchange
Act, nor shall it have any responsibility (other than Wilmington Trust’s
obligation to deliver any notification as required by this Section 11.15) or
liability in connection with (i) the compliance by any person who is a
“securitizer”, or any other person under applicable rules and regulations or
(ii) any filing required to be made by a “securitizer” under the Exchange Act or
Regulation AB in connection with the information provided hereunder. Except as
expressly set forth herein, the Owner Trustee shall have no duty or obligation
to undertake any investigation or inquiry related to repurchase demand activity
or otherwise to assume any additional duties or responsibilities in respect of
the Trust, and no such additional obligations or duties are implied under this
Agreement.

 

   35   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

SECTION 11.16. Indemnification. (a) Wilmington Trust shall indemnify the
Depositor and shall hold the Depositor harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that the Depositor may
sustain arising out of or based upon:

(i) (A) any untrue statement of a material fact contained in any information
provided in writing by Wilmington Trust to the Depositor under Sections 11.13,
11.14 or 11.15 (such information, the “Provided Information”), or (B) the
omission to state in the Provided Information a material fact required to be
stated in the Provided Information, or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the related information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Provided Information or any portion
thereof is presented together with or separately from such other information; or

(ii) any failure by Wilmington Trust to deliver any information, report, or
other material when and as required under Sections 11.13, 11.14 or 11.15.

(b) In the case of any failure of performance described in clause (a) of this
Section, Wilmington Trust shall promptly reimburse the Depositor for all costs
reasonably incurred in order to obtain the information, report or other material
not delivered as required by Owner Trustee.

(c) Notwithstanding anything to the contrary contained herein, in no event shall
Wilmington Trust be liable under this Section 11.16 for special, indirect or
consequential damages of any kind whatsoever, including but not limited to lost
profits, even if Wilmington Trust has been advised of the likelihood of such
loss or damage and regardless of the form of action.

[Remainder of Page Intentionally Left Blank]

 

   36   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as the Owner Trustee

By:

 

 

Name:

 

Title:

 

 

   S-1   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC,

as the Depositor

By:

 

 

Name:

  Keith W. Landis

Title:

  Vice President

 

   S-2   

Second Amended and Restated Trust Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

 

NUMBER        % PERCENTAGE INTEREST R-                CUSIP NO.                
ISIN             

BANK OF AMERICA AUTO TRUST 2012-1

CERTIFICATE

Evidencing the     % Percentage Interest in all of the assets of the Issuer (as
defined below), which consist primarily of motor vehicle receivables, including
motor vehicle retail installment sales contracts and/or installment loans that
are secured by new and used automobiles, light-duty trucks and other similar
vehicles.

(This Certificate does not represent an interest in or obligation of Bank of
America, National Association, any other Bank of America Party (as defined
below) or any of their respective Affiliates, except to the extent described
below.)

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY”
LAWS OF ANY STATE OR OTHER JURISDICTION. THE HOLDER HEREOF, BY PURCHASING THIS
CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS AND
ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD
(THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR WITH THE ASSETS OF (A) AN
EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) WHICH IS SUBJECT TO THE
PROVISIONS OF TITLE I OF ERISA, (B) A PLAN DESCRIBED IN SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO
SECTION 4975 OF THE CODE, (C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN
ASSETS BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR A PLAN’S INVESTMENT IN THE
ENTITY (EACH A “BENEFIT PLAN”) OR (D) A

 

A-1



--------------------------------------------------------------------------------

GOVERNMENTAL, NON-U.S. OR CHURCH PLAN WHICH IS SUBJECT TO ANY FEDERAL, STATE OR
LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF
THE CODE (ANY SUCH FEDERAL, STATE OR LOCAL LAW, (A “SIMILAR LAW”)).

THIS CERTIFIES THAT                     is the registered owner of a     %
nonassessable, fully-paid, Percentage Interest in the Trust Estate of BANK OF
AMERICA AUTO TRUST 2012-1, a Delaware statutory trust (the “Issuer”) formed by
Bank of America Auto Receivables Securitization, LLC, a Delaware limited
liability company, as depositor (the “Depositor”).

The Issuer is governed pursuant to a Second Amended and Restated Trust Agreement
dated as of April 18, 2012 (the “Trust Agreement”), between the Depositor and
Wilmington Trust, National Association, as owner trustee (the “Owner Trustee”),
a summary of certain of the pertinent provisions of which is set forth below. To
the extent not otherwise defined herein, the capitalized terms used herein have
the meanings assigned to them in the Trust Agreement or, if not defined therein,
then in the Sale Agreement, dated as of April 18, 2012, between the Depositor
and the Issuer as the same may be amended or supplemented from time to time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

The Holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture and the Trust Agreement,
as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by any Bankruptcy Remote Party (i) such Person shall not authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other Proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other Proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of any party hereto or any other
creditor of such

 

A-2



--------------------------------------------------------------------------------

Bankruptcy Remote Party, and (ii) such Person shall not commence or join with
any other Person in commencing any Proceeding against such Bankruptcy Remote
Party under any bankruptcy, reorganization, liquidation or insolvency law or
statute now or hereafter in effect in any jurisdiction.

By accepting and holding this Certificate (or any interest herein), the Holder
hereof shall be deemed to have represented and warranted that it is not a
Benefit Plan or a governmental, non-U.S. or church plan which is subject to
Similar Law and is not purchasing on behalf of a Benefit Plan or a governmental,
non-U.S. or church plan which is subject to Similar Law.

It is the intention of the parties to the Trust Agreement that, for purposes of
United States federal, state and local income, franchise and value added tax
purposes, the Issuer will be treated as a grantor trust of the type described in
Treasury Regulation section 301.7701-4(c). By accepting this Certificate, the
Certificateholder agrees to treat, and to take no action inconsistent with the
treatment of, the Certificates for such tax purposes as interests in a grantor
trust unless otherwise required by applicable tax authorities.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents a Percentage Interest only and does not represent
interests in or obligations of the Depositor, the Servicer, the Administrator,
the Owner Trustee, the Indenture Trustee or any of their respective Affiliates
and no recourse may be had against such parties or their assets, except as
expressly set forth or contemplated in this Certificate, the Trust Agreement or
any other Transaction Document.

Each Certificateholder, by acceptance of this Certificate, acknowledges and
agrees that the purpose of Article XII of the Indenture is to facilitate
compliance with the FDIC Rule by Bank of America, the Depositor, the Servicer,
BAASC, BASHC and the Issuer (collectively, the “Bank of America Parties”) and
that the interpretations of the requirements of the FDIC Rule may change over
time, whether due to interpretive guidance provided by the FDIC or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees that the provisions set forth in Article XII
of the Indenture shall have the effect and meanings that are appropriate under
the FDIC Rule as such effect and meanings change over time on the basis of
evolving interpretations of the FDIC Rule.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

 

    BANK OF AMERICA AUTO TRUST 2012-1     By:   Wilmington Trust, National
Association,not in its individual capacity,but solely as Owner Trustee

Dated:                    

    By:  

 

    Name:       Title:  

 

A-4



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Owner Trustee

By:

 

 

  Authorized Signatory

 

A-5



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

[                    ]

 

 

(Please print or type name and address, including postal zip code, of assignee)

 

the within Certificate, (Asset Backed Certificate No. R-[    ] issued by Bank of
America Auto Trust 2012-1), and all rights thereunder, hereby irrevocably
constituting and appointing

                    Attorney to transfer said Certificate on the books of the
Certificate Registrar, with full power of substitution in the premises

Dated:             , [        ]

 

[TRANSFEROR]

By:

 

             

Name:

 

Title:

 

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE INVESTOR REPRESENTATION LETTER

Relating to the

Bank of America Auto Trust 2012-1 Asset Backed Certificates

 

Bank of America Auto Trust 2012-1, as Issuer

c/o Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Corporate Trust Department

  

Wilmington Trust, National Association, as Owner Trustee Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Department

[With respect to sales by MLPF&S to initial secondary purchasers: Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Initial Purchaser

One Bryant Park

New York, New York 10036]

  

[Transferor]

[Address]

Ladies and Gentlemen:

In connection with the purchase or acquisition of one or more certificates
issued by Bank of America Auto Trust 2012-1 (the “Certificates”) pursuant to the
Second Amended and Restated Trust Agreement, dated as of April 18, 2012 (the
“Trust Agreement”), between Bank of America Auto Receivables Securitization,
LLC, a Delaware limited liability company, as the depositor (the “Depositor”),
and Wilmington Trust, National Association, a national banking association, as
the owner trustee (the “Owner Trustee”), the transferee named below (the
“Transferee”) hereby represents, warrants, covenants and agrees as follows
(terms used but not defined herein have the respective meanings given to such
terms in the Trust Agreement):

 

  1. The Transferee understands that the Certificates are being offered only in
a transaction not involving any public offering in the United States within the
meaning of the Securities Act of 1933, as amended (the “Act”), none of the
certificates have been or will be registered under the Act and if in the future,
the Transferee decides to offer, resell, pledge or otherwise transfer the
certificates, such certificates may only be offered, resold, pledged or
otherwise transferred in accordance with the Trust Agreement and the legend set
forth in paragraph 11 below.

 

  2. The Transferee understands that an investment in the Certificates involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances.

 

  3. The Transferee has such knowledge and experience in financial and business
matters that the Transferee is capable of evaluating the merits and risks of
investments in the Certificates, and the Transferee and any accounts for which
it is acting are each able to bear the economic risk of the holder’s or of its
investment.

 

B-1



--------------------------------------------------------------------------------

  4. The Transferee has had access to such financial and other information
concerning the Issuer and the Certificates as it deemed necessary or appropriate
in order to make an informed investment decision with respect to its purchase of
the Certificates.

 

  5. The Transferee will not offer, transfer, pledge, sell or otherwise dispose
of the Certificates or any interest in the Certificates to any person in any
manner, or solicit any offer to buy, transfer, pledge or otherwise dispose of
the Certificates or any interest in the Certificates from any person in any
manner, or make any general solicitation by means of general advertising or in
any other manner, or take any other action that would constitute a distribution
of the Certificates under the Act or that would render the disposition of the
Certificates a violation of Section 5 of the Act or any other applicable
securities laws or require registration pursuant thereto, and will not authorize
any person to act on its behalf, in such manner with respect to the
Certificates.

 

  6. The Transferee is either (a) an affiliate of the Depositor or (b) (i) a
“qualified institutional buyer” as that term is defined in Rule 144A under the
Act (a “Qualified Institutional Buyer”), (ii) aware that the sale of the
Certificates to it is being made in reliance on the exemption from registration
provided by Rule 144A under the Act, and (iii) is acquiring the Certificates for
its own account or for one or more accounts, each of which is a Qualified
Institutional Buyer, and as to each of which it exercises sole investment
discretion or for resale pursuant to Rule 144A under the Act.

 

  7. The Transferee agrees that it will not offer or sell, or otherwise transfer
the Certificates to any person unless the transferee of the Certificates has
executed a Certificate Investor Representation Letter.

 

  8. The Transferee acknowledges and agrees that the Owner Trustee shall not be
obligated to register any transfer of the Certificates unless the transferee has
certified to the Owner Trustee that such transfer does not violate any of the
transfer restrictions stated in the Trust Agreement, and that the Owner Trustee
shall not be liable to any Person for registering any transfer based on such
certifications.

 

  9. The Transferee acknowledges and agrees that no transfer of any Certificate
shall be permitted if such transfer is effected through an established
securities market or secondary market (or the substantial equivalent thereof)
within the meaning of Code (as defined below) section 7704 and any proposed,
temporary or final United States Treasury regulations thereunder.

 

  10.

The Transferee understands that if Responsible Officer of Owner Trustee becomes
aware that (a) a transfer or attempted or purported transfer of any Certificate
or interest therein was consummated in compliance with the provisions of the
Trust Agreement on the basis of a materially incorrect certification from the
transferor or purported transferee, (b) a transferee failed to deliver to the
Owner Trustee a Certificate Investor

 

B-2



--------------------------------------------------------------------------------

  Representation Letter or (c) the Certificateholder of any Certificate or
interest therein is in material breach of any representation or agreement set
forth in any certificate or any deemed representation or agreement of such
Certificateholder, the Owner Trustee will direct the Certificate Registrar not
to register such attempted or purported transfer and, if a transfer has been
registered, such transfer shall be absolutely null and void ab initio and shall
not operate to transfer any rights to the purported transferee (such purported
transferee, a “Disqualified Transferee”) and the last preceding
Certificateholder of such Certificateholder that was not a Disqualified
Transferee shall be restored to all rights as a Certificateholder thereof
retroactively to the date of the purported transfer of such Certificate by such
Certificateholder.

 

  11. The Transferee understands that the Certificates bear a legend to the
following effect:

“THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY”
LAWS OF ANY STATE OR OTHER JURISDICTION. THE HOLDER HEREOF, BY PURCHASING THIS
CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS AND
ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.”

 

  12. The Transferee is not purchasing or holding the Certificates (or any
interest therein) by or for the account of or with the assets of (a) an employee
benefit plan (as defined in Section 3(3) of ERISA), which is subject to the
provisions of Title I of ERISA, (b) a plan described in Section 4975 of the
Code, which is subject to Section 4975 of the Code, (c) an entity whose
underlying assets include plan assets by reason of an employee benefit plan’s or
plan’s investment in the entity or (d) a governmental, non-U.S. or church plan
that is subject to Similar Law.

 

  13. The Transferee has provided to the Owner Trustee, the Administrator and
the Certificate Paying Agent two properly completed and duly executed originals
of (i) U.S. Internal Revenue Service Form W-9 (or applicable successor form)
certifying that it is not subject to backup withholding or (ii) U.S. Internal
Revenue Service Form W-8BEN or Form W-8ECI (or applicable successor forms) and a
statement certifying that such Transferee is not a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code of
1986 (as amended, the “Code”).

 

B-3



--------------------------------------------------------------------------------

  14. The Transferee agrees to provide to the Issuer and the Owner Trustee, on
or prior to, and after, the date of its acquisition of a Certificate or
beneficial interest in a Certificate, any information requested by the Issuer
and the Owner Trustee as is necessary (as determined in the sole discretion of
the Issuer or the Owner Trustee, as applicable) for the Issuer and the Owner
Trustee to determine the obligations of any party under the Trust Agreement
pursuant to Code sections 1471-1474 (the “FATCA Provisions”), including whether
such Transferee is a U.S. Person or a non-U.S. person, and if such Transferee is
a non-U.S. person whether it is a foreign financial institution (“FFI”) as
defined in Code section 1471(d)(4) or a non-financial foreign entity as defined
in Code section 1472(d) (“non-FFI”).

 

  15. The Transferee agrees that (A) if it is, or would be, a FFI, the
Transferee represents to the Issuer and Owner Trustee that it has met (or will
meet as soon as applicable guidance is issued by the Internal Revenue Service)
the reporting requirements of Code section 1471(b) (“FFI Reporting
Obligations”), and the Transferee further represents and agrees that it shall
continue to meet its FFI Reporting Obligations and has not made (and will not
make) the election to be withheld upon pursuant to Code section 1471(b)(3); or
(B) if it is, or would be, a non-FFI the Transferee, when applicable law
requires a non-FFI to meet the reporting requirements of Code section 1472(b),
either (i) hereby represents to the Issuer and Owner Trustee that it does not
have (or will not have as soon as applicable guidance is issued by the Internal
Revenue Service) any substantial United States owners within the meaning of Code
section 1472(b)(1)(A) or (ii) shall provide to the Issuer and Owner Trustee the
name, address, and taxpayer identification number of each of its substantial
United States owners and any other information required by Code section 1472.

 

  16. The Transferee acknowledges that the Issuer may provide the information
provided in paragraphs 14 and 15 above and any other information concerning the
Transferee’s investment in the Certificates to the U.S. Internal Revenue Service
and the Transferee understands and acknowledges that the Issuer has the right,
under the Trust Agreement, to withhold on any beneficial owner of an interest in
a Certificate that fails to comply with the foregoing requirements in paragraphs
14 and 15 above.

 

  17. The Transferee acknowledges that the Issuer, the Owner Trustee, the
Initial Purchaser and others will rely upon the truth and accuracy of the
foregoing acknowledgements, representations, warranties and agreements and
agrees that if any of the acknowledgments, representations, warranties or
agreements made by it in connection with its purchase of the Certificates are no
longer accurate, the Transferee will promptly notify the Issuer, the Owner
Trustee and the Initial Purchaser.

 

  18. The Transferee hereby acknowledges and agrees that its purchase or
acquisition of the Certificates is subject to the confidentiality terms set
forth in a confidentiality agreement in a form acceptable to the Depositor, Bank
of America, National Association and Merrill Lynch, Pierce, Fenner & Smith,
Incorporated to be attached hereto.

 

B-4



--------------------------------------------------------------------------------

This letter is not a commitment by the Transferee to purchase any Certificate or
a commitment by the Initial Purchaser, the Depositor or the Issuer to sell any
Certificate to the Transferee.

You are entitled to rely upon this letter and you are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

[Signature Page Follows]

 

B-5



--------------------------------------------------------------------------------

Any photocopy, facsimile or other copy of this letter shall be deemed of equal
effect as a signed original.

 

Executed by

 

Name of Transferee

By:

 

 

Name:

 

Title:

 

 

Transferee’s Address:

 

 

   

 

   

 

   

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF REQUESTS TO REPURCHASE RECEIVABLES

[            ], 2012

[Depositor]

[Servicer]

Re: Bank of America Auto Trust 2012-1 – Notice of Requests to Repurchase
Receivables

Reference is hereby made to the Second Amended and Restated Trust Agreement,
dated as of April 18, 2012 (the “Trust Agreement”), between Bank of America Auto
Receivables Securitization, LLC, as depositor (the “Depositor”), and Wilmington
Trust, National Association, as owner trustee (the “Owner Trustee”). Capitalized
terms used herein and not otherwise defined shall have the meanings assigned
such terms in the Trust Agreement. This Notice is being delivered pursuant to
Section 11.15 of the Trust Agreement.

The Owner Trustee hereby certifies as to the checked option below:

[    ] During the period from and including [            ] to but excluding
[            ], the Owner Trustee received no requests from the holders of any
of the Notes or Certificates outstanding during that period requesting that any
Receivables be repurchased with respect to such Notes or Certificates.

[    ] During the period from and including [            ] to but excluding
[            ], the Owner Trustee received one or more requests from the holders
of any of the Notes or Certificates outstanding during that period requesting
that any Receivables be repurchased with respect to such Notes or Certificates.
Copies of such requests received in writing are attached hereto, and details of
any such requests received orally are as set forth below:

Date of Request

Number of Receivables

Aggregate Principal Balance of Receivables Subject to Request

[REMINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-1



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION

not in its individual capacity but solely as Owner Trustee

By:

 

 

Name:

 

Title:

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REGISTRATION OF CERTIFICATE TRANSFER DIRECTION LETTER

PURSUANT TO THE TRUST AGREEMENT

[            ], 2012

Wilmington Trust, National Association,

as Certificate Registrar and Owner Trustee

of Bank of America Auto Trust 2012-1

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Corporate Trust Department

Reference is hereby made to the Second Amended and Restated Trust Agreement,
dated as of April 18, 2012 (the “Trust Agreement”), between Bank of America Auto
Receivables Securitization, LLC, as Depositor (the “Depositor”), and Wilmington
Trust, National Association, as Owner Trustee (the “Owner Trustee”), governing
Bank of America Auto Trust 2012-1 (the “Issuer”). Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Trust Agreement.

You are hereby notified that [name of Transferor] (the “Transferor”) has
transferred its [    ]% beneficial interest in the Issuer evidenced by
Certificate No.             . Enclosed, please find the following documentation
as required by the Trust Agreement:

 

  1. Original Certificate No. R-[    ] for cancellation;

 

  2.

Written instrument of transfer executed by Transferor with signature medallion
guaranteed;1

 

  3. Incumbency certificate of Transferor certified by an officer of the
Transferor;

 

  4. Certificate Investor Representation Letter executed by Transferee;

 

  5. [FormW-9][Form W-8BEN][Form W-8ECI][applicable successor form] of
Transferee.

 

1 

[Please use form of Assignment attached to the back of the Form of Certificate
on Exhibit A of the Trust Agreement.]

 

D-1



--------------------------------------------------------------------------------

You are hereby directed, as Owner Trustee and Certificate Registrar, to take the
following actions to register the certificate transfer in the order enumerated
below:

 

  (a) cancel and dispose of, in accordance with the customary practices of the
Owner Trustee, the Certificate representing [            ] Percentage Interest
in the Issuer, bearing certificate number R-    , registered in the name of the
Transferor;

 

  (b) execute and authenticate one or more Certificates, as specified in
Schedule A hereto, representing the relevant Percentage Interest in the Issuer
specified in Schedule A hereto, bearing such appropriate certificate number as
determined by the Certificate Registrar and to register said Certificate in the
name of the Transferee specified in the corresponding column on Schedule A
hereto; and

 

  (c) to deliver said authenticated Certificates to the addresses specified in
the corresponding column on Schedule A hereto.

The wire instructions of each Certificateholder are set forth on Schedule A
hereto.

The undersigned Transferee hereby certifies to the Owner Trustee that (i) the
transfer requested hereby does not violate any of the transfer restrictions
stated in the Trust Agreement, including but not limited to clauses (d) and
(e) of Section 3.5 thereof and (ii) the Transferee is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code of
1986.

[Signature Page Follows]

 

D-2



--------------------------------------------------------------------------------

[TRANSFEROR]

By:

 

 

Name:

 

Title:

 

[TRANSFEREE]

By:

 

 

Name:

 

Title:

 

 

D-3



--------------------------------------------------------------------------------

SCHEDULE A

[To be updated]

 

Name of

Transferee

  

Tax ID Number

of Transferee

  

Percentage Interest2

  

Delivery
Address

  

Wire
Instructions

           

 

2 

Aggregate Percentage Interest of new Certificates must match the Percentage
Interest of the transferred Certificate being cancelled pursuant to (a) above.

 

D-4